 



Exhibit 10.41
EXECUTION VERSION
AMENDED AND RESTATED LEASE
(Parcels 1&2: 9885 Towne Centre Drive, San Diego, California)
by and between
BMR-9885 TOWNE CENTRE DRIVE LLC,
a Delaware limited liability company
and
ILLUMINA, INC.,
a Delaware corporation

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LEASE
(Parcels 1&2: 9885 Towne Centre Drive, San Diego, California)
     THIS LEASE (this “Lease”) is entered into as of this 26th day of January,
2007 (the “Execution Date”), by and between BMR-9885 Towne Centre Drive LLC, a
Delaware limited liability company (“Landlord”), and Illumina, Inc., a Delaware
corporation (“Tenant”).
RECITALS
     A. WHEREAS, Landlord and Tenant have entered in that certain Single Tenant
Lease dated August 18, 2004 (the “Original Lease”), pursuant to which Tenant
leased three (3) parcels of real property located in the City of San Diego,
County of San Diego, State of California, legally described as: (1) Parcel 1 of
Parcel Map 18286 filed with the San Diego County Recorder on June 21, 1999
(together with any easements and appurtenances thereto, the “Parcel 1 Land”);
(2) Parcel 2 of Parcel Map 18286 filed with the San Diego County Recorder on
June 21, 1999 (together with any easements and appurtenances thereto, the
“Parcel 2 Land” and, together with the Parcel 1 Land, the “Property”); and
(3) Parcel 3 of Parcel Map 18286 filed with the San Diego County Recorder on
June 21, 1999 (together with any easements and appurtenances thereto, the
“Parcel 3 Land” and, collectively with the Parcel 1 Land and the Parcel 2 Land,
the “Parcels”). The Property is improved by two (2) buildings consisting of
approximately 104,870 square feet of space (the “Buildings”), and the Parcel 3
Land is improved by one (1) building consisting of approximately 11,000 square
feet of space (the “Diversified Building”);
     B. WHEREAS, Landlord intends to construct an additional building totaling
approximately 83,866 rentable square feet on the Parcel 3 Land (the “New Parcel
3 Building”);
     C. WHEREAS, pursuant to the terms and conditions of the Original Lease,
Landlord granted Tenant certain rights in connection with the New Parcel 3
Building, including: (1) a right of first refusal to lease space in the New
Parcel 3 Building as set forth in Section 25 of the Original Lease, and (2) a
development fee in connection with the New Parcel 3 Building as set forth in
Section 25 of the Original Lease (the “Tenant’s Development Rights”);
     D. WHEREAS, Concurrently herewith, Landlord and Tenant are entering into a
new lease (the “Parcel 3 Lease”) to, among other things, lease the Parcel 3
Land, including the Diversified Building and the New Parcel 3 Building; and
     E. WHEREAS, Landlord and Tenant now wish to amend and restate the Original
Lease in its entirety to, among other things, (1) extend the term of the
Original Lease to be co-terminous with the term of the Parcel 3 Lease,
(2) exclude Parcel 3 Land (including the Diversified Building) from the
“Premises” covered by this Lease, and (3) terminate the Tenant’s Development
Rights.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, hereby amend and restate the Original Lease, effective from and
after the Execution Date, to exclude the Parcel 3 Land (including the
Diversified Building) from the “Premises” covered by this Lease, to terminate
the Tenant’s Development Rights, and to read in its entirety as follows:
1. Lease of Premises. Effective on the Execution Date, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, the Premises (as defined below).
The Property and all landscaping, parking facilities and other improvements and
appurtenances related thereto, including, without limitation, the Buildings, are
hereinafter collectively referred to as the “Premises.” For purposes of clarity,
the Original Lease controls all of the parties’ rights and obligations from the
Commencement Date through the Execution Date and this Lease controls all of the
parties’ rights and obligations from the Execution Date through the Expiration
Date.
2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

 



--------------------------------------------------------------------------------



 



     2.1. Binding. This Lease shall take effect upon the Execution Date and,
except as specifically otherwise provided within this Lease, each of the
provisions hereof shall be binding upon and inure to the benefit of Landlord and
Tenant from the Execution Date.
     2.2. Rentable Areas of the Premises. The term “Rentable Area” of the
Premises shall be deemed to be 104,870 square feet, even if it is determined
upon final measurement of the Buildings, that the Rentable Area of such
Buildings are smaller or larger than the amount set forth in this Section 2.2.
     2.3. Basic Annual Rent. Initial monthly and annual installments of Basic
Annual Rent for the Premises (“Basic Annual Rent”) as of the Execution Date,
subject to adjustment in accordance with Section 6, shall be as follows:

                            Per Rentable S.F.         Rentable S.F. of Premises
  of Premises   Total Annual   Total Monthly
104,870
  $ 3.09     $ 3,893,226.97     $ 324,435.58  

     2.4. Commencement Date: The Commencement Date shall be August 18, 2004.
     2.5. Expiration Date: Fifteen (15) years from the Phase 1 Commencement Date
(as defined in the Parcel 3 Lease); provided, however, Tenant shall have the
option to extend this Lease as provided in Article 38.
     2.6. Security Deposit: An amount equal to Eight Hundred Sixty-Five Thousand
One Hundred Seventy-Seven and 50/100 Dollars ($865,177.50).
     2.7. Permitted Use: (a) Laboratory research, administration,
pharmaceutical, diagnostic, office, manufacturing and related health care and
research uses in conformity with Applicable Laws (as defined below); and
(b) such other legally permitted uses as are approved by Landlord, which
approval shall not be unreasonably withheld or delayed.
     2.8. Address for Rent Payment:
BMR-9885 Towne Centre Drive LLC
Unit E
P.O. Box 51918
Los Angeles, CA 90051-6218
     2.9. Address for Notices to Landlord:
BMR-9885 Towne Centre Drive LLC
17140 Bernardo Center Drive, Suite 222
San Diego, California 92128
Attn: General Counsel/Real Estate
     2.10. Address for Notices to Tenant:
Illumina, Inc.
9885 Towne Centre Drive
San Diego, CA 92121
Attn: Christian Henry
     2.11. The following Exhibits are attached hereto and incorporated herein by
reference:
Exhibit A            Tenant’s Personal Property
Exhibit B            Rules and Regulations
Exhibit C            Form of Estoppel Certificate
Exhibit D            Form of Letter of Credit
Exhibit E            Form of Subordination, Non-Disturbance and Attornment
Agreement
Exhibit F            Reciprocal Easement Agreement
Exhibit G            Temporary Construction Easement

2



--------------------------------------------------------------------------------



 



3. Term. The actual term of this Lease (the “Term”) shall be the period from the
Execution Date through the Expiration Date, subject to earlier termination of
this Lease as provided herein.
4. Possession and Commencement Date.
     4.1. Possession. Tenant hereby acknowledges that immediately prior to the
Execution Date, Tenant occupied the Premises and that Tenant is in possession of
the Premises, and is familiar with the condition thereof and accepts the
Premises in its “as is” condition with all faults, and Landlord makes no
representation or warranty of any kind with respect the Premises, and Landlord
will have no obligation to improve, alter or repair the Premises, except as
specifically set forth herein. Tenant acknowledges that Tenant was the prior
owner of the Premises and as such is fully aware of the current conditions of
the Premises.
5. Rent.
     5.1. Tenant shall pay to Landlord as Basic Annual Rent for the Premises,
the sums set forth in Section 2.3, subject to annual rent adjustments in
accordance the provisions of Article 6 hereof. Basic Annual Rent shall be paid
in equal monthly installments on or before the first day of the applicable
month.
     5.2. In addition to Basic Annual Rent, Tenant shall pay to Landlord as
additional rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) amounts related to Insurance Costs, Utility Costs and Taxes (each as defined
below) and (b) any other amounts that Tenant agrees to pay under the provisions
of this Lease that are owed to Landlord, including, without limitation, any and
all other sums that may become due by reason of any default of Tenant or failure
on Tenant’s part to comply with the agreements, terms, covenants and conditions
of this Lease to be performed by Tenant, after notice and the lapse of any
applicable cure periods.
     5.3. Basic Annual Rent and Additional Rent shall together be denominated
“Rent.” Rent shall be paid to Landlord, without, except as otherwise provided
herein, abatement, deduction or offset, in lawful money of the United States of
America at the office of Landlord as set forth in Section 2.9 or to such other
person or at such other place as Landlord may from time designate in writing.
6. Rent Adjustments. The Basic Annual Rent shall be adjusted as follows:
     6.1. The Basic Annual Rent per rentable square foot of the Premises shall
be increased in accordance with Schedule 1 attached hereto.
     6.2. On the first day of each Extended Term (as defined in Section 38), the
Basic Annual Rent shall be adjusted in accordance with Section 38.1. During each
Extended Term, the Basic Annual Rent per rentable square foot of the Premises
shall be increased, on every other anniversary (i.e., the second anniversary,
the fourth anniversary, the sixth anniversary, etc.) of the first (1st) day of
each such Extended Term, by five percent (5%) of the Basic Annual Rent
immediately preceding such increase.
The monthly installment of Basic Annual Rent that is due for the month in which
each such adjustment occurs (the installment due immediately before such month)
shall be the first installment that will be increased to reflect such increase
in Basic Annual Rent.
7. Taxes.
     7.1. Commencing with the Execution Date and continuing for each calendar
year or, at Landlord’s option, tax year (each such “tax year” being a period of
twelve (12) consecutive calendar months for which the applicable taxing
authority levies or assesses Taxes), for the balance of the Term, Tenant shall
pay to Landlord the amount of all Taxes levied and assessed for any such year
upon the Premises. “Taxes” shall mean all government impositions including,
without limitation, property tax costs consisting of real and personal property
taxes and assessments (including amounts due under any improvement bond upon the
Premises or any portion thereof, including the Parcel or parcels of real
property upon which the Buildings are located or assessments levied in lieu
thereof) imposed by any federal, state, regional, local or municipal
governmental authority, agency or subdivision (each, a “Governmental Authority”)
on the Premises or improvements thereon, any tax on or measured by gross rentals
received from the rental of space in the Buildings, or tax based on the square
footage of the Premises or the

3



--------------------------------------------------------------------------------



 



Buildings as well as any parking charges, utilities surcharges, or any other
costs levied, assessed or imposed by, or at the direction of, or resulting from
statutes or regulations, or interpretations thereof, promulgated by any
Governmental Authority in connection with the use or occupancy of the Premises
or the parking facilities exclusively serving the Premises; any tax on this
transaction or this Lease; provided, however, that “Taxes” shall in no event
include any franchise or federal or state income tax, excess profit taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes or
any tax based on net rentals received from the rental of space in the Buildings.
Any amount paid by Tenant for any partial year of the Term shall be prorated on
the basis of the number of days of such partial year. Payment shall be made in
the following manner: Tenant shall pay to Landlord the amounts owed under this
Article 7 within thirty (30) days after Landlord gives notice to Tenant of the
amount of such Taxes payable by Tenant (or not less than fifteen (15) days prior
to delinquency, whichever is later). Landlord also shall provide Tenant with a
copy of the applicable tax bill or tax statement from the relevant taxing
authority. Notwithstanding the foregoing, if Applicable Laws allow any such
Taxes to be paid in installments, then Tenant may make such payments to Landlord
in installments, provided that each such installment shall be payable to
Landlord not less than ten (10) days prior to the date upon which payment of the
applicable installment to the taxing authority becomes delinquent. In addition
to any other amounts due from Tenant to Landlord, if Tenant fails to pay Taxes
to Landlord as herein required, Tenant shall pay to Landlord the amount of any
interest, penalties or late charges imposed by any governmental authority for
late payment. “Applicable Laws” means all federal, state, municipal and local
laws, codes, ordinances, rules and regulations of Governmental Authorities,
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Premises, Landlord or Tenant, including both
statutory and common law and hazard waste rules and regulations.
          7.1.1 Tenant shall have the right, by appropriate proceedings, to
protest or contest in good faith any assessment or reassessment of Taxes, any
special assessment, or the validity of any Taxes or of any change in assessment
or tax rate; provided, however, that prior to any such challenge Tenant must
either (a) pay the Taxes alleged to be due in their entirety and seek a refund
from the appropriate authority or (b) post a bond in an amount sufficient to
ensure full payment of the Taxes, including any potential interest, late charge
and penalties. Upon a final determination with respect to any such contest or
protest, Tenant shall promptly pay to the appropriate Governmental Authority all
sums found to be due with respect thereto. In any such protest or contest,
Tenant may act in its own name, and at the request of Tenant, Landlord shall
cooperate with Tenant in any way Tenant may reasonably require in connection
with such contest or protest, including signing such documents as Tenant
reasonably shall request, provided that such cooperation shall be at no expense
to Landlord and shall not require Landlord to attend any appeal or other
hearing. Any such contest or protest shall be at Tenant’s sole expense, and if
any penalties, interest or late charges become payable with respect to the Taxes
as a result of such contest or protest, Tenant shall pay the same.
          7.1.2 If Tenant obtains a refund as the result of Tenant’s protest or
contest, and subject to Tenant’s obligation to pay Landlord’s costs (if any)
associated therewith, Tenant shall be entitled to such refund to the extent it
relates to the Premises during the Term.
     7.2. If, at any time during the Term under the laws of any Governmental
Authority, a tax or excise on rent or any other tax howsoever described is
levied or assessed by any such political body against Landlord on account of
rentals payable to Landlord hereunder, such tax or excise shall be considered
“Taxes” for the purposes of this Article 7, although any amount assessed against
Landlord as state or federal income tax shall not be deemed “Taxes.”
     7.3. To the extent Landlord is required by a lender, Tenant shall timely
pay all tax and insurance impound payments due on the Premises.
     7.4. Taxes on Tenant’s Property.
          7.4.1 Tenant shall pay at least twenty (20) days prior to delinquency
any and all taxes levied against any personal property or trade fixtures placed
by Tenant in or about the Premises.
          7.4.2 If any such taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property or, if the assessed
valuation of the Buildings are increased by inclusion therein of a value
attributable to Tenant’s personal property or trade

4



--------------------------------------------------------------------------------



 



fixtures, and if Landlord, after written notice to Tenant, pays the taxes based
upon any such increase in the assessed valued of the Buildings, then Tenant
shall, upon demand, repay to Landlord the taxes so paid by Landlord.
     7.5. Cut-Off Date. Notwithstanding anything herein to the contrary, Tenant
shall not be responsible for Taxes attributable to any calendar year which are
first billed to Tenant more than eighteen (18) months after the expiration of
the applicable calendar year, except with respect to supplemental Taxes.
8. Security Deposit.
     8.1. Pursuant to the Original Lease, Tenant has deposited with Landlord an
amount equal to $1,911,855 as the security deposit under the Original Lease (the
“Original Lease Security Deposit”), and (a) from and after the Execution Date,
Landlord shall continue to hold a portion of the Original Lease Security Deposit
equal to $865,177.50 (the “Security Deposit”) in accordance with the terms and
conditions of this Section 8, (b) from and after the Execution Date, Landlord
shall hold a portion of the Original Lease Security Deposit equal to $40,836.75
in accordance with the terms and conditions of Section 10 of the Parcel 3 Lease,
and (c) Landlord shall return the remaining portion of the Original Lease
Security Deposit in an amount equal to $1,005,840.75 to Tenant
     8.2. The Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant during the period commencing on
the Execution Date and ending upon the expiration or termination of this Lease.
If Tenant defaults with respect to any provision of this Lease, including, but
not limited to, any provision relating to the payment of Rent, then Landlord may
(but shall not be required to) use, apply or retain all or any part of the
Security Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within twenty (20) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease. Landlord shall not be required to keep this
Security Deposit separate from its general fund, and Tenant shall not be
entitled to interest on the Security Deposit. The provisions of this Article 8
shall survive the expiration or earlier termination of this Lease.
     8.3. In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.
     8.4. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.
     8.5. If Tenant is not then in Default under this Lease nor is any event
then occurring which with the giving of notice or the passage of time, or both,
would constitute a Default hereunder, then the Security Deposit, or any balance
thereof, shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.
     8.6. The Security Deposit may be in the form of cash, a letter of credit or
any other security instrument acceptable to Landlord in its sole discretion.
Tenant may at any time, except during Default, deliver a letter of credit (“L/C
Security”) as the entire Security Deposit, as follows.
          8.6.1 If Tenant elects to deliver L/C Security, then Tenant shall
provide Landlord, and maintain in full force and effect throughout the Term, a
letter of credit in substantially the form of Exhibit D issued by an issuer
reasonably satisfactory to Landlord, in the amount of the Security Deposit, with
an initial term of at least one year. If, at the Expiration Date, any Rent
remains uncalculated or unpaid, then: (a) Landlord shall with reasonable
diligence complete any necessary calculations; (b) Tenant shall extend the
expiry date of such L/C Security from time to time as Landlord reasonably
requires; and (c) in such extended period,

5



--------------------------------------------------------------------------------



 



Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension
          8.6.2 If Tenant delivers to Landlord satisfactory L/C Security in
place of the entire Security Deposit, Landlord shall promptly remit to Tenant
any cash Security Deposit Landlord previously held.
          8.6.3 Landlord may draw upon the L/C Security, and hold and apply the
proceeds in the same manner and for the same purposes as the Security Deposit,
if: (a) an uncured Default exists; (b) as of the date thirty (30) days before
any L/C Security expires (even if such scheduled expiry date is after the
Expiration Date) Tenant has not delivered to Landlord an amendment or
replacement for such L/C Security, reasonably satisfactory to Landlord,
extending the expiry date to the earlier of (i) six (6) months after the
then-current Expiration Date or (ii) the date one year after the then-current
expiry date of the L/C Security; (c) the L/C Security provides for automatic
renewals, Landlord asks the issuer to confirm the current L/C Security expiry
date, and the issuer fails to do so within ten (10) business days; (d) Tenant
fails to pay (when and as Landlord reasonably requires) any bank charges for
Landlord’s transfer of the L/C Security; or (e) the issuer of the L/C Security
ceases, or announces that it will cease, to maintain an office in the city where
Landlord may present drafts under the L/C Security. This Section does not limit
any other provisions of this Lease allowing Landlord to draw the L/C Security
under specified circumstances.
          8.6.4 Tenant shall not seek to enjoin, prevent, or otherwise interfere
with Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
          8.6.5 If Landlord transfers its interest in the Premises, then Tenant
shall at Tenant’s expense, within ten (10) business days after receiving a
request from Landlord, deliver (and, if the issuer requires, Landlord shall
consent to) an amendment to the L/C Security naming Landlord’s grantee as
substitute beneficiary; provided, however, in the event Landlord transfers its
interest in the Premises more than once in a twelve (12) month period, Landlord
shall pay any fee owed to the issuing bank in connection with any such
additional transfer. If the required Security changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.
9. Use.
     9.1. Tenant shall use the Premises for the purpose set forth in
Section 2.7, and shall not use the Premises, or permit or suffer the Premises to
be used, for any other purpose without Landlord’s prior written consent, which
consent Landlord may withhold in its reasonable discretion.
     9.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the
Buildings, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that Landlord has a reasonable basis to believe that such use violates
any of the above and Landlord identifies such basis in its notice to Tenant.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant with respect to the Premises or with
respect to the use or occupation thereof.
     9.3. Tenant shall not do or permit to be done anything that will invalidate
or increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Premises, and shall comply with all rules, orders,
regulations and requirements of the insurers of the Premises, and Tenant shall
promptly, upon demand, reimburse Landlord for any additional premium charged for
such policy by reason of Tenant’s failure to comply with the provisions of this
Article 9.

6



--------------------------------------------------------------------------------



 



     9.4. Tenant shall, at its sole cost and expense, promptly and properly
observe and comply with all present and future orders, regulations, directions,
rules, laws, ordinances, and requirements of all Governmental Authorities
(including, without limitation, state, municipal, county and federal governments
and their departments, bureaus, boards and officials) arising from the use or
occupancy of the Premises, including, without limitation, the requirements of
Americans with Disabilities Act of 1990 (together with regulations promulgated
pursuant thereto, the “ADA”). Tenant’s obligations under this Section 9.4 shall
include any alterations to the Premises that Tenant is required or elects to
make pursuant to the terms of this Lease.
     9.5. Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.
     9.6. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made to existing locks
or the mechanisms thereof without Landlord’s prior written consent. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change
     9.7. No awnings or other projections shall be attached to any outside wall
of the Buildings. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills. No equipment, furniture or other items of personal property
shall be placed on any exterior balcony without Landlord’s prior written
consent.
     9.8. Tenant shall, at Tenant’s sole cost and expense, have the exclusive
right to install the maximum amount of any legally permitted signage on the
Premises (including any building thereon) (“Signage”), which Signage shall be
subject to Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant shall keep the Signage in
good condition and repair. The size, design, and other physical aspects of any
sign shall be subject to Landlord’s written approval prior to installation,
which approval will not unreasonably be withheld, any covenants, conditions, or
restrictions encumbering the Premises and, any Applicable Laws. The cost of the
sign(s), including but not limited to the permitting, installation, maintenance
and removal thereof shall be at Tenant’s sole cost and expense. If Tenant fails
to maintain its sign(s), or if Tenant fails to remove such sign(s) upon
termination of this Lease, or fails to repair any damage caused by such removal
(including without limitation, painting the damaged portions of the Buildings
and any other portions of the Buildings that Landlord reasonably determines in
good faith shall be painted so that repainting the damaged portion of the
Buildings does not adversely affect the visual appearance of the Buildings, if
required by Landlord; provided, however, in no event shall Landlord require
Tenant to repaint an entire Building), Landlord may do so at Tenant’s expense.
Tenant shall on demand reimburse Landlord for all costs incurred by Landlord to
effect such removal, which amounts shall be deemed Additional Rent and shall
include without limitation, all sums disbursed, incurred or deposited by
Landlord, including Landlord’s costs, expenses and actual attorneys’ fees with
interest thereon. Tenant shall indemnify, defend and hold harmless Landlord from
and against any loss, cost, claim, lawsuit, liability or expense (including
reasonable attorneys’ fees and disbursements) arising directly or indirectly out
of Tenant’s failure to perform any of its obligations under this Section 9.8. By
executing this Lease, Landlord hereby approves the signage currently existing on
the Premises.
     9.9. Tenant shall only place equipment within the Premises with floor
loading consistent with the structural design of the Buildings without
Landlord’s prior written approval, and such equipment shall be placed in a
location designed to carry the weight of such equipment.

7



--------------------------------------------------------------------------------



 



     9.10. Tenant shall not (a) use or allow the Premises to be used for any
unlawful or reasonably objectionable purposes or (b) cause, maintain or permit
any nuisance or waste in, on or about the Premises.
     9.11. Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the compliance of the Premises with the ADA, and Tenant shall
indemnify, defend and hold harmless Landlord from and against any loss, cost,
claim, lawsuit, liability or expense (including reasonable attorneys’ fees and
disbursements) arising out of any failure of the Premises to comply with the
ADA. The provisions of this Section 9.11 shall survive the expiration or earlier
termination of this Lease.
10. Brokers.
     10.1. Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Steve Rosetta and Ted Simpson, Cushman & Wakefield (“Tenant’s
Broker”), and that it knows of no other real estate broker or agent that is or
might be entitled to a commission in connection with this Lease. Landlord shall
compensate Tenant’s Broker in relation to this Lease pursuant to a separate
agreement between Landlord and Landlord’s Broker (the “Commission Agreement”).
     10.2. Landlord represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Doug Lozier at CB Richard Ellis, Inc. (“Landlord’s Broker”), and that
it knows of no other real estate broker or agent that is or might be entitled to
a commission in connection with this Lease. Landlord shall compensate Landlord’s
Broker in relation to this Lease pursuant to the Commission Agreement.
     10.3. Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within
Section 10.1.
     10.4. Tenant agrees to indemnify, defend and hold Landlord harmless from
any and all cost or liability for compensation claimed by any other broker or
agent, other than Tenant’s Broker, employed or engaged by it or claiming to have
been employed or engaged by Tenant. Landlord agrees to indemnify, defend and
hold Tenant harmless from any and all cost or liability for compensation claimed
by any other broker or agent, other than Landlord’s Broker, employed or engaged
by it or claiming to have been employed or engaged by Landlord.
11. Holding Over.
     11.1. If, with Landlord’s prior written consent, Tenant holds possession of
all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) the Basic Annual Rent in
accordance with Article 5, as adjusted in accordance with Article 6, and (b) any
amounts for which Tenant would otherwise be liable under this Lease if this
Lease were still in effect, including, without limitation, payments for Taxes
and insurance. Any such month-to-month tenancy shall be subject to every other
term, covenant and agreement contained herein.
     11.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the per diem
Basic Annual Rent shall be equal to: (a) for the first three (3) months that
Tenant remains in possession of the Premises after the expiration or earlier
termination of this Lease, one hundred twenty-five percent (125%) of the Basic
Annual Rent in effect during the last thirty (30) days of the Term; and (b) for
any time thereafter that Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease, one hundred fifty percent
(150%) of the Basic Annual Rent in effect during the last thirty (30) days of
the Term.

8



--------------------------------------------------------------------------------



 



     11.3. Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
     11.4. The foregoing provisions of this Article 11 are in addition to and do
not affect Landlord’s right of reentry or any other rights of Landlord hereunder
or as otherwise provided by Applicable Laws.
12. Property Management Fee. Tenant shall pay to Landlord on the first day of
each calendar month of the Term, as Additional Rent, the “Property Management
Fee,” which shall equal one and a half percent (1.5%) of the Basic Annual Rent
due from Tenant.
13. Condition of Premises. Except as otherwise provided herein, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises or with
respect to the suitability of the Premises for the conduct of Tenant’s business.
14. Regulations and Parking; Recreation Facilities.
     14.1. Rules and Regulations. Tenant shall faithfully observe and comply
with the rules and regulations adopted by Landlord and attached hereto as
Exhibit B, together with such other reasonable and nondiscriminatory rules and
regulations as are hereafter promulgated by Landlord in its reasonable
discretion (the “Rules and Regulations”).
          14.2. Reciprocal Easement Agreement.
          14.2.1 Tenant shall have the right to use the fitness center, the full
court basketball/sports courts, outdoor seating areas, dressing, locker and
working rooms, restrooms, and showers located on the Parcel 3 Land
(collectively, the “Recreation Facilities”) pursuant to the terms and conditions
of the Reciprocal Easement Agreement attached hereto as Exhibit F (the “REA”).
          14.2.2 Tenant shall, at Tenant’s sole cost and expense, comply with
the terms and conditions set forth in, and perform each of the obligations of
the Parcels 1&2 Owner (as defined in the REA) described in, Sections 2, 4.1,
4.2, 4.3, 4.4, 4.8, 7, 8, 9, 11.3, 11.10, 11.11 and 11.12 of the REA in
accordance with the terms of conditions of the REA as if Tenant were the Parcels
1&2 Owner.
          14.2.3 Tenant shall, and shall cause Tenant’s Agents to, faithfully
observe and comply with any rules and regulations adopted pursuant to
Section 4.7 of the REA (the “Recreation Facilities Rules and Regulations”). The
Parcel 3 Owner (as defined in the REA) has the right to refuse to allow Tenant’s
Agents to access the Recreation Facilities if such Tenant’s Agent has not
complied with the applicable Recreation Facilities Rules and Regulations after
receiving written notice of such failure to comply.
          14.2.4 Notwithstanding anything to the contrary in this Lease,
Landlord shall have no responsibility to Tenant or Tenant’s Agents (as defined
below), for any accidents, claims, demands, liabilities, causes of action,
judgments, costs, liens, damages, injuries, suits, losses or expenses, including
attorneys’ fees, of any nature, kind or description, arising out of, caused by,
or resulting from Tenant or Tenant’s Agent’s use of the Recreational Facilities
or the negligence of Landlord Parties (as defined in Section 19.3) or Tenant’s
Agents in connection with the operation and maintenance of such Recreational
Facilities.
          14.2.5 So long as this Lease is in full force and effect, Landlord
shall not amend or modify the REA without first obtaining: (a) the prior written
consent of the original Tenant hereunder (but not any assignee or subtenant),
which consent shall not be unreasonably withheld, conditioned or delayed, and
(b) solely with respect to amendments or modifications that could reasonably be
expected to have a material adverse effect on obligations assumed by any
successors and assigns of Tenant under the REA, the prior written consent of any
such successors and assigns, which consent shall not be unreasonably withheld,
conditioned or delayed. All amendments or modifications which result in an
increase of the costs and expenses to be incurred by Tenant under Section 14.2.2
shall be deemed material and adverse.

9



--------------------------------------------------------------------------------



 



     14.3. Parking.
          14.3.1 Before Landlord commences construction of the New Parcel 3
Building, Landlord shall coordinate and discuss with Tenant necessary
restrictions to the parking spaces located on the Property in connection with
the construction of the New Parcel 3 Building. Landlord shall have the right to
remove or relocate parking spaces on the Property and temporarily erect
barricades which are reasonably necessary, as determined by Landlord, for
security and/or safety purposes in connection with the construction of the New
Parcel 3 Building, or are otherwise permitted in accordance with Section 14.4
hereof.
          14.3.2 From the Execution Date through the Substantial Completion (as
defined in the Parcel 3 Lease) of the New Parcel 3 Building, Tenant shall have
the right to use, at no additional cost, (i) subject to Section 14.3.1, any
parking spaces located on the Property which are not affected by the
construction on the New Parcel 3 Building, and (ii) subject to Section 14.3.1
and the rights of Diversified under the Diversified Lease, any parking spaces
located in the Temporary Parking Easement (as defined in the REA) pursuant to,
and in accordance with, the terms and conditions of the REA. Furthermore, should
Tenant require additional parking other than as set forth above, Landlord and
Tenant will work together to determine a parking solution that is acceptable to
both parties (which may include Landlord obtaining off-site parking for Tenant).
          14.3.3 From and after the Substantial Completion of the New Parcel 3
Building, Tenant shall have the right to use, at no additional cost, the parking
facilities serving the Premises, which shall include, (i) 277 spaces located on
the Property (the “Parcels 1&2 Parking Spaces”), and (ii) 40 spaces located on
the Parcel 3 Land pursuant to, and in accordance with, the terms and conditions
of the REA. Tenant shall maintain the Parcels 1&2 Parking Spaces in accordance
with Section 17. Tenant shall maintain the Parcels 1&2 Parking Spaces and shall
not reduce the number of Parcels 1&2 Parking Spaces below the number referenced
in clause (i) above.
15. Utilities and Services.
     15.1. Tenant shall, at Tenant’s sole cost and expense, procure and maintain
contracts, with copies furnished promptly to Landlord after execution thereof,
in customary form and substance for, and with contractors specializing and
experienced in, the maintenance of the following equipment and improvements, if
any, if and when installed on the Premises (a) HVAC equipment, (b) boilers and
pressure vessels, (c) fire extinguishing systems, including fire alarm and smoke
detection devices, (d) landscaping and irrigation systems, (e) roof coverings
and drains, (f) clarifiers, (g) basic utility feeds to the perimeter of the
Buildings; and (h) any other equipment reasonably required by Landlord.
Notwithstanding the foregoing, in the event Tenant fails to maintain the
contracts required under this Section 15.1 within one (1) business day after
Landlord provides Tenant written notice of such failure, Landlord reserves the
right, upon notice to Tenant, to procure and maintain any or all of such
contracts, and if Landlord so elects, Tenant shall reimburse Landlord, upon
demand, for the actual documented costs thereof.
     15.2. Within sixty (60) days after the Execution Date, and within sixty
(60) days after the beginning of each calendar year during the Term, Landlord
shall give Tenant a written estimate for such calendar year of the cost of
utilities, if not separately metered (“Utility Costs”), insurance provided by
Landlord (“Insurance Costs”). Tenant shall pay such estimated amount to Landlord
in advance in equal monthly installments. Within ninety (90) days after the end
of each calendar year, Landlord shall furnish to Tenant a statement showing in
reasonable detail the costs incurred by Landlord for Utility Costs and Insurance
Costs for the Premises during such year (the “Annual Statement”), and Tenant
shall pay to Landlord the costs incurred in excess of the payments previously
made by Tenant within thirty (30) days of receipt of the Annual Statement. In
the event that the payments previously made by Tenant for Utility Costs and
Insurance Costs for the Premises exceed Tenant’s obligation, such excess amount
shall be credited by Landlord to the Rent or other charges next due and owing,
provided that, if the Term has expired, Landlord shall remit such excess amount
to Tenant. In the event Tenant disputes the amounts of any Annual Statement for
the particular calendar year delivered by Landlord to Tenant and Tenant is not
in Default hereunder, Tenant shall have the right, at Tenant’s cost, after
reasonable notice to Landlord, to have Tenant’s authorized employees inspect, at
Landlord’s office in San Diego County during normal business hours, Landlord’s
books, records and supporting documents concerning the expenses set forth in
such Annual Statement; provided, however, Tenant shall have no right to conduct
such inspection, have an audit performed by the Accountant as described below,
or object to or otherwise dispute the amount of the expenses set

10



--------------------------------------------------------------------------------



 



forth in any such Annual Statement unless Tenant notifies Landlord of such
objection and dispute, completes such inspection, and has the Accountant
commence and complete such audit within one hundred and eighty (180) days
immediately following Landlord’s delivery of the particular Annual Statement in
question (the “Review Period”); provided, further, that notwithstanding any such
timely objection, dispute, inspection, and/or audit, and as a condition
precedent to Tenant’s exercise of its right of objection, dispute, inspection
and/or audit as set forth in this Section 15.2, Tenant shall not be permitted to
withhold payment of, and Tenant shall timely pay to Landlord, the full amounts
as required by the provisions of this Lease in accordance with such Annual
Statement. However, such payment may be made under protest pending the outcome
of any audit which may be performed by the Accountant as described below. In
connection with any such inspection by Tenant, Landlord and Tenant shall
reasonably cooperate with each other so that such inspection can be performed
pursuant to a mutually acceptable schedule. If after such inspection and/or
request for documentation, Tenant still disputes the amount of the expenses set
forth in the Annual Statement, Tenant shall have the right, within the Review
Period, to cause an independent certified public accountant selected by Tenant
and compensated on a non-contingency fee basis (the “Accountant”) to complete an
audit of Landlord’s books and records to determine the proper amount of the
expenses incurred and amounts payable by Tenant for the calendar year which is
the subject of such Annual Statement. Such audit by the Accountant shall be
final and binding upon Landlord and Tenant. If such audit reveals that Landlord
has over-charged Tenant, then within thirty (30) days after the results of such
audit are made available to Landlord, Landlord shall reimburse to Tenant the
amount of such over-charge. If the audit reveals that the Tenant was
under-charged, then within thirty (30) days after the results of such audit are
made available to Tenant, Tenant shall reimburse to Landlord the amount of such
under-charge. Tenant agrees to pay the cost of such audit unless it is
subsequently determined that Landlord’s original Annual Statement which was the
subject of such audit overstated expenses by five percent (5%) or more of the
actual expenses which were the subject of such audit. The payment by Tenant of
any amounts pursuant to this Section 15.2 shall not preclude Tenant from
questioning, during the Review Period, the correctness of the particular Annual
Statement in question provided by Landlord, but the failure of Tenant to object
thereto, conduct and complete its inspection and have the Accountant conduct the
audit as described above prior to the expiration of the Review Period for such
Annual Statement shall be conclusively deemed Tenant’s approval of the Annual
Statement in question and the amount of expenses shown thereon. If following
Tenant’s delivery to Landlord of a written request to make Landlord’s books and
records regarding the expenses reasonably available to Tenant and/or the
Accountant to conduct any such inspection and/or audit described above in this
Section 15.2, Landlord fails to make Landlord’s books reasonably available for
such purposes during Landlord’s normal business hours, and such failure
continues for five (5) business days after Tenant notifies Landlord thereof,
then the Review Period shall be extended one (1) day for each such additional
day that Tenant and/or the Accountant, as the case may be, is so prevented from
accessing such books and records. In connection with any inspection and/or audit
conducted by Tenant pursuant to this Section 15.2, Tenant agrees to keep, and to
cause all of Tenant’s employees and consultants and the Accountant to keep, all
of Landlord’s books and records and the audit, and all information pertaining
thereto and the results thereof, strictly confidential (except if required by
any court to disclose such information or if such information is available from
an inspection of public records).
     15.3. Tenant shall make all arrangements for and pay for all water, sewer,
gas, heat, light, power, telephone service and any other service or utility
Tenant required at the Premises. Landlord shall not be liable for, nor shall any
eviction of Tenant result from, the failure to furnish any utility or service,
whether or not such failure is caused by Force Majeure (as defined below) or
Landlord’s inability, despite the exercise of reasonable diligence, to furnish
any such utility or service. In the event of such failure, Tenant shall not be
entitled to termination of this Lease, any abatement or reduction of Rent, or
relief from the operation of any covenant or agreement of this Lease. Tenant
shall pay for, prior to delinquency of payment therefor, any utilities and
services that may be furnished to the Premises during or, if Tenant occupies the
Premises after the expiration or earlier termination of the Term, after the
Term.
     15.4. Notwithstanding the foregoing and subject to Sections 14.3 and 31, if
because of (i) any repair, maintenance, alteration, development or construction
performed by Landlord on the Premises after the Commencement Date, which
substantially interferes with Tenant’s use of the Premises and which was not
caused by Tenant, (ii) any material interference by Landlord with Tenant’s
access to the Premises (including the parking facilities) that is not caused by

11



--------------------------------------------------------------------------------



 



Tenant, or (iii) the presence of Hazardous Materials in, on or around the
Premises in connection with the Landlord’s Construction Work or the Tenant
Improvements (each as defined in the Parcel 3 Lease) which (a) is not caused by
Tenant, and (b) poses a health risk to occupants of the Premises (each, an
“Adverse Condition”), Tenant is unable to conduct its business in a reasonable
manner in a material portion of the Premises as a direct result of the Adverse
Condition and Tenant therefore actually does not occupy or use such portion of
the Premises, as the case may be, and such condition persists for more than the
“Interruption Period” (as defined below), then following the Interruption
Period, Tenant shall be entitled to an abatement of Rent for the portion of the
Premises rendered untenantable. However, in the event that the remaining portion
of the Premises is not sufficient to allow Tenant to conduct its business
therein, and if Tenant does not conduct its business from such remaining
portion, then for such time after expiration of the Interruption Period during
which Tenant is so prevented from effectively conducting its business therein,
the Rent for the entire Premises shall be abated; provided, however, if Tenant
continues to occupy any portion of the Premises, or reoccupies and conducts its
business from any portion of the Premises, during such period, the Rent
allocable to such reoccupied portion, based on the proportion that the rentable
area of such reoccupied portion of the Premises bears to the total rentable area
of the Premises, shall be payable by Tenant from the date such business
operations commence. Such abatement shall commence as of the first day after the
expiration of the “Interruption Period” and terminate upon the cessation of such
Adverse Condition. As used herein, the term “Interruption Period” shall mean
seven (7) consecutive business days after written notice thereof to Landlord, or
such shorter period as applicable under the coverage which is or would be
covered by rental abatement insurance required to be carried by Landlord.
16. Alterations.
     16.1. Tenant shall make no alterations, additions or improvements in or to
the Premises or engage in any construction, demolition, reconstruction,
renovation, or other work of any kind in, at, or serving the Premises
(“Alterations”) without Landlord’s prior written approval, which approval
Landlord may withhold in its sole and absolute discretion; provided, however,
that Landlord’s approval shall not be unreasonably withheld, conditioned or
delayed in connection with any Alteration that does none of the following
(i) adversely affects the exterior appearance of a Building or the Premises,
(ii) adversely affects the structural aspects of a Building, including, without
limitation, the roof, foundation, load bearing walls and structural elements of
the Premises, (iii) adversely affects any base-building system or equipment,
including, without limitation, the base building HVAC, mechanical, electrical,
plumbing or life safety systems; (iv) creates a foreseeable risk of violating
any Applicable Law or increasing insurance premiums; (v) violates any recorded
document affecting the Premises; (vi) causes a Building to be inconsistent with
the quality and scope of a class “A” office buildings in the vicinity of the
Buildings; (vii) involves a use of the Premises that is inconsistent with the
current use of the Premises; nor (viii) in Landlord’s reasonable judgment,
reduces the quality or value of a Building or the Premises (each, a “Design
Problem”). In seeking Landlord’s approval, Tenant shall provide Landlord, at
least ten (10) business days in advance of any proposed construction, with
plans, specifications, bid proposals, work contracts, requests for laydown areas
and such other information concerning the nature and cost of the Alterations as
Landlord may reasonably request.
     16.2. Notwithstanding the provisions of Section 16.1, Tenant may make
non-structural Alterations to the Premises (“Acceptable Changes”) upon at least
ten (10) business days prior written notice to Landlord but without Landlord’s
prior consent provided (a) the Acceptable Changes do not involve Design
Problems; and (b) the cost of such Acceptable Changes do not exceed Fifty
Thousand Dollars ($50,000) per occurrence or an aggregate amount of One Hundred
Thousand Dollars ($100,000) in any twelve (12) month period.
     16.3. All Alterations made by Tenant shall be: (a) performed in a good and
workmanlike manner and in conformance with any and all Applicable Laws and
CC&Rs; and (b) shall be made only by a licensed, bonded contractor and such
architects, suppliers and mechanics approved in advance by Landlord (which shall
not be unreasonably withheld, conditioned or delayed); provided, however, that
such contractor need not be bonded or approved and such architects, suppliers
and mechanics need not be approved by Landlord in connection with Acceptable
Changes.
     16.4. Tenant shall not construct or permit to be constructed partitions or
other obstructions that will interfere with free access to mechanical
installation or service facilities of the Buildings, or interfere with the
moving of Landlord’s equipment to or from the enclosures containing such
installations or facilities.

12



--------------------------------------------------------------------------------



 



     16.5. Tenant shall accomplish any work performed on the Premises in such a
manner as to permit any fire sprinkler system and fire water supply lines to
remain fully operable at all times.
     16.6. Tenant covenants and agrees that all work done by Tenant or Tenant’s
contractors shall be performed in full compliance with Applicable Laws. Within
thirty (30) days after completion of any Alterations, Tenant shall provide
Landlord with complete “as-built” drawing print sets and electronic CADD files
on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) showing any changes in the Premises (but only
if drawings and plans were required by this Lease or were prepared in connection
with any such Alterations).
     16.7. Before commencing any work, Tenant shall give Landlord at least ten
(10) business days’ prior written notice of the proposed commencement of such
work.
     16.8. Except for those items listed on Exhibit A, all Alterations, attached
equipment, decorations, fixtures, trade fixtures, additions and improvements,
subject to Section 16.8, attached to or built into the Premises, made by either
of the Parties, including, without limitation, all floor and wall coverings,
built-in cabinet work and paneling, sinks and related plumbing fixtures,
laboratory benches, exterior venting fume hoods and walk-in freezers and
refrigerators, ductwork, conduits, electrical panels and circuits shall (unless,
prior to such construction or installation, Landlord elects otherwise) become
the property of Landlord upon the expiration or earlier termination of the Term,
and shall remain upon and be surrendered with the Premises as a part thereof.
The Premises shall at all times remain the property of Landlord and shall be
surrendered to Landlord upon the expiration or earlier termination of this
Lease. Except for those items on Exhibit A, all trade fixtures, Alterations and
Signage installed by or under Tenant shall be the property of Landlord.
Notwithstanding the foregoing, at any time during the Term, subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, Tenant shall have the right to update
Exhibit A.
     16.9. Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if the affected portion
of the Premises were otherwise occupied by Tenant. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.
     16.10. Except as to those items listed on Exhibit A attached hereto, all
business and trade fixtures, machinery and equipment, built-in furniture and
cabinets, together with all additions and accessories thereto, attached to or
built into the Premises shall be and remain the property of Landlord and shall
not be moved by Tenant at any time during the Term. If Tenant shall fail to
remove any of its effects from the Premises within ten (10) days after the
termination of this Lease, then Landlord may, at its option, remove the same in
any manner that Landlord shall choose and store said effects without liability
to Tenant for loss thereof or damage thereto, and Tenant shall pay Landlord,
upon demand, any actual, documented and reasonable costs and expenses incurred
due to such removal and storage or Landlord may, at its sole option and upon
notice to Tenant, sell such property or any portion thereof at private sale and
without legal process for such price as Landlord may obtain and apply the
proceeds of such sale against any (a) amounts due by Tenant to Landlord under
this Lease and (b) any actual and documented expenses incident to the removal,
storage and sale of said personal property.
     16.11. Notwithstanding any other provision of this Article 16 to the
contrary, in no event shall Tenant remove any improvement from the Premises as
to which Landlord contributed payment without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion.
     16.12. Tenant shall pay to Landlord an amount equal to one and one-half
percent (1.5%) of the cost to Tenant of all Alterations installed by Tenant or
its contractors or agents to cover Landlord’s overhead and expenses for plan
review, coordination, scheduling and supervision thereof but only for those
Alterations requiring Landlord’s consent. For purposes of payment of such sum,
Tenant shall submit to Landlord copies of all bills, invoices and statements
covering

13



--------------------------------------------------------------------------------



 



the costs of such charges, accompanied by payment to Landlord of the fee set
forth in this Section. Tenant shall reimburse Landlord for any extra expenses
incurred by Landlord by reason of faulty work done by Tenant or its contractors.
     16.13. Upon Landlord’s written request, within sixty (60) days after final
completion of any Alterations performed by Tenant with respect to the Premises,
Tenant shall submit to Landlord documentation showing the amounts expended by
Tenant with respect to such Alterations, together with supporting documentation
reasonably acceptable to Landlord.
     16.14. Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and lenders as
additional insureds on their respective insurance policies.
17. Repairs and Maintenance.
     17.1. Subject to Landlord’s obligations hereunder, Tenant, at its sole cost
and expense, shall maintain and keep the Premises, all improvements thereon, and
all appurtenances thereto, including but not limited to sidewalks, parking
areas, curbs, roads, driveways, lighting standards, landscaping, sewers, water,
gas and electrical distribution systems and facilities, drainage facilities, and
all signs, both illuminated and non-illuminated that are now or hereafter on the
Premises, in good condition and in a manner consistent with the Permitted Use.
Tenant shall make all repairs, replacements and improvements, including, without
limitation, all HVAC, plumbing and electrical repairs, replacements and
improvements required, and shall keep the same free and clear from all rubbish
and debris, excluding, however, the foundation, slab, structural portions of the
walls and roof (not including the membrane), and structural steel aspects of the
Buildings. All repairs made by Tenant shall be at least equal in quality to the
original work, and shall be made only by a licensed, bonded contractor approved
in advance by Landlord (which shall not be unreasonably withheld, conditioned or
delayed); provided, however, that such contractor need not be bonded or approved
by Landlord if the non-structural alterations, repairs, additions or
improvements to be performed do not exceed Fifty Thousand Dollars ($50,000) per
occurrence or an aggregate amount of One Hundred Thousand Dollars ($100,000) in
any twelve (12) month period. Tenant shall not take or omit to take any action,
the taking or omission of which shall cause waste, damage or injury to the
Premises. Tenant shall indemnify, defend (by legal counsel acceptable to
Landlord) and hold harmless Landlord from and against any and all Claims (as
defined below) arising out of the failure of Tenant or Tenant’s Agents to
perform the covenants contained in this Section. “Tenant’s Agents” shall be
defined to include Tenant’s officers, employees, agents, contractors, invitees,
customers and subcontractors.
     17.2. Tenant shall maintain the lines designating the parking spaces in
good condition and paint the same as often as may be necessary, so that they are
easily discernable at all times; resurface the parking areas as necessary to
maintain them in good condition; paint any exterior portions of the Buildings as
necessary to maintain them in good condition; maintain the roof and landscaping
in good condition; maintain sightly screens, barricades or enclosures around any
waste or storage areas; and take all reasonable precautions to insure that the
drainage facilities of the roof are not clogged and are in good and operable
condition at all times
     17.3. There shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
Tenant’s making of any repairs, alterations or improvements in or to any portion
of the Premises, or in or to improvements, fixtures, equipment and personal
property therein (unless the necessity for any of the same is due to Landlord’s
gross negligence or willful misconduct).
     17.4. During the Term, Landlord shall, at Landlord’s sole cost and expense,
be responsible for any and all repairs and replacements to the foundation, slab,
structural portions of the walls and roof (not including the membrane), and
structural steel aspects of the Buildings only. Notwithstanding the foregoing,
Tenant shall be responsible for, and shall pay, all costs and expenses of such
repair and replacement if such repair or replacement results from anything done
by Tenant or Tenant’s Agents or any breach by Tenant under this Lease. For
purposes of clarity, except as provided in the preceding sentence, Landlord
shall not be responsible for any repairs or replacements to the roof, the
exterior walls or any other portions of the Premises. Except for the foregoing
and except as otherwise provided in this Lease, Landlord shall not be required
to maintain or make any repairs or replacements of any nature or description
whatsoever to the Premises unless the necessity for such repairs or replacements
is due to Landlord’s gross

14



--------------------------------------------------------------------------------



 



negligence or willful misconduct. Except as otherwise provided in this Lease,
Tenant hereby expressly waives the right to make repairs at the expense of
Landlord as provided for in any Applicable Laws in effect at the time of
execution of this Lease, or in any other Applicable Laws that may hereafter be
enacted, and waives its rights under Applicable Laws relating to a landlord’s
duty to maintain its premises in a tenantable condition. Notwithstanding the
foregoing, if Tenant shall fail, where such failure shall continue for a period
of ten (10) days after written notice thereof from Landlord to Tenant, to
maintain or to commence and thereafter to proceed with diligence to make any
repair required of it pursuant to the terms of this Lease, Landlord, without
being under any obligation to do so and without thereby waiving such default by
Tenant, may so maintain or make such repair and may charge Tenant for the actual
and documented costs thereof. Any expense reasonably incurred by Landlord in
connection with the making of such repairs may be billed by Landlord to Tenant
monthly or, at Landlord’s option, immediately, and shall be due and payable
within thirty (30) days after such billing.
     17.5. Landlord and Landlord’s agents shall have the right to enter upon the
Premises or any portion thereof in accordance with the terms and conditions of
Section 30, for the purposes of performing any repairs or maintenance Landlord
is permitted or required to make pursuant to this Lease, and of ascertaining the
condition of the Premises or whether Tenant is observing and performing Tenant’s
obligations hereunder, all without unreasonable interference from Tenant or
Tenant’s Agents.
     17.6. Tenant shall, upon the expiration or sooner termination of the Term,
surrender the Premises to Landlord in as good of a condition as when received,
ordinary wear and tear and damage by casualty excepted. Landlord shall have no
obligation to alter, remodel, improve, repair, decorate or paint the Premises or
any part thereof, other than pursuant to the terms and provisions of this Lease.
     17.7. Tenant shall, at its sole cost and expense, perform the maintenance
and repair obligations of the Parcels 1&2 Owner (as defined in the REA) pursuant
to, and in accordance with, Section 4.1 of the REA.
     17.8. Landlord shall not be liable for any failure to make any repairs or
to perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs or maintenance. Notwithstanding any
provision in this Lease to the contrary, if Tenant provides notice to Landlord
of an event or circumstance which requires the action of Landlord with respect
to the provision of repairs as set forth in Section 17.4 of this Lease, and
Landlord fails to provide such action as required by the terms of this Lease
within thirty (30) days after the date of such notice from Tenant (or if such
repair is reasonably expected to require longer than thirty (30) days to
complete, if Landlord shall fail to commence in a meaningful way such repair
within said thirty (30) day period and diligently prosecutes such repair to
completion), then Tenant may provide Landlord with a second written notice
stating in bold and all caps 12 point font that “Landlord’s failure to commence
repair of the damage described below within ten (10) business days after
Landlord’s receipt of this second notice shall entitle Tenant to repair such
damage.” If Landlord does not commence in a meaningful way such repair within
such ten (10) business day period, then Tenant shall have the right to take such
action, and if such action was required under the terms of this Lease to be
taken by Landlord, then Tenant shall be entitled to reimbursement by Landlord of
Tenant’s reasonable actual and documented costs and expenses in taking such
action. Notwithstanding the foregoing, in case of an emergency (where there is
an imminent threat of injury to persons or damage to property), Tenant shall
only be required to provide Landlord five (5) business days notice of the need
to make such repairs stating in bold and all caps 12 point font that “EMERGENCY:
Landlord’s failure to commence its repairs of such damage within five
(5) business days after Landlord’s receipt of this notice shall entitle Tenant
to repair such damage,” and if Landlord does not commence in a meaningful way
such repair within such five (5) business day period, then Tenant shall have the
right to take such action. In the event Tenant takes such action, and such work
will affect the building systems and equipment, structural integrity of the
Buildings or exterior appearance of the Buildings, Tenant shall use Reno
Construction for such work unless Reno Construction is unwilling or unable to
perform such work or its pricing is unreasonable, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in comparable first-class, institutional
quality, office buildings in the San Diego, California area whose pricing is
reasonable. If Tenant is entitled to reimbursement by Landlord of Tenant’s
reasonable actual and documented costs and expenses in taking any action
pursuant to this

15



--------------------------------------------------------------------------------



 



Section 17.8, Tenant shall so notify Landlord in writing (the “Reimbursement
Notice”), which Reimbursement Notice shall specify in detail such costs and
expenses. Within thirty (30) days after Landlord’s receipt of a Reimbursement
Notice, Landlord shall pay to Tenant any undisputed portion of such costs and
expenses and shall notify Tenant in writing of those costs and expenses
specified by Tenant in the Reimbursement Notice which Landlord disputes (the
“Disputed Amounts”) and the reasons for such dispute. Any amounts which are not
so identified by Landlord as Disputed Amounts within said thirty (30) day period
shall be considered to be undisputed. To the extent Landlord fails to reimburse
Tenant for the actual and documented costs and expenses specified in the
Reimbursement Notice within thirty (30) days after demand therefor, Tenant shall
be entitled to offset the sum of the amount of any undisputed portion of such
costs and expenses against Basic Annual Rent payable by Tenant under this Lease
together with interest at the interest rate of eight percent (8%) per annum from
the date of expiration of said thirty (30) day period until the earlier of
(a) the date that Landlord reimburses Tenant such amount and (b) the date of
offset (up to a maximum offset each month of fifteen percent (15%) of the Basic
Annual Rent payable for the Premises) until the full pre-judgment offset amount
(plus such interest) has been so offset. If Tenant obtains a final judgment
against Landlord for the Disputed Amount and if Landlord fails to pay such
judgment within thirty (30) days after the date such judgment is rendered,
Tenant shall be entitled to offset such judgment against Basic Annual Rent
payable by Tenant under this Lease together with interest at the interest rate
of eight percent (8%) per annum from the date Landlord failed to timely
reimburse Tenant for such costs and expenses until the earlier of (y) the date
that Landlord has reimburses Tenant such amount and (z) the date of offset (up
to a maximum offset each month of fifteen percent (15%) of the Basic Annual Rent
payable for the Premises) until the full amount of such judgment (plus such
interest) has been so offset. If Landlord obtains a final judgment against
Tenant for the Disputed Amount, Tenant shall pay to Landlord such judgment
within thirty (30) days after the date such judgment is rendered.
     17.9. This Article 17 relates to repairs and maintenance arising in the
ordinary course of operation of the Premises and any related facilities. In the
event of fire, earthquake, flood, vandalism, war, terrorism, natural disaster or
similar cause of damage or destruction, Article 21 shall apply in lieu of this
Article 17.
     17.10. Notwithstanding anything above to the contrary, if during the Term,
any portion of the Premises which is Tenant’s responsibility hereunder to repair
cannot be repaired other than at a cost which is in excess of fifty percent
(50%) of the cost of replacing such item(s), then such item(s) shall be replaced
by Tenant (subject to Landlord’s prior approval of the plans and specifications
and the cost of any such replacement), and Landlord shall reimburse Tenant a
prorata share of the cost thereof based upon a fraction, the numerator of which
is the number of months of the useful life of such replacement item beyond the
expiration of the Term (including any Extended Term, if applicable), and the
denominator of which is the total number of months of the useful life of such
replacement (as such useful life is specified pursuant to Federal income tax
regulations or guidelines for depreciation thereof); provided, however, for
purposes of calculating the useful life of such replacement, the useful life of
such replacement shall not exceed seven (7) years from the date that such
replacement is made.
18. Liens.
     18.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises free from any liens arising out of work performed, materials furnished
or obligations incurred by Tenant. Tenant further covenants and agrees that any
mechanic’s lien filed against the Premises for work claimed to have been done
for, or materials claimed to have been furnished to, shall be discharged or
bonded by Tenant within ten (10) days after the filing thereof, at Tenant’s sole
cost and expense.
     18.2. Should Tenant fail to discharge or bond against any lien of the
nature described in Section 18.1, Landlord may, at Landlord’s election, pay such
claim or post a bond or otherwise provide security to eliminate the lien as a
claim against title, and Tenant shall immediately reimburse Landlord for the
actual, documented and reasonable costs thereof as Additional Rent.
     18.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business (which Tenant shall have the
right to do), Tenant warrants that any Uniform Commercial Code financing
statement executed by Tenant shall, upon its face or by

16



--------------------------------------------------------------------------------



 



Exhibit thereto, indicate that such financing statement is applicable only to
removable personal property of Tenant located within the Premises. In no event
shall the address of the Premises be furnished on a financing statement without
qualifying language as to applicability of the lien only to removable personal
property located in an identified suite leased by Tenant. Should any holder of a
financing statement executed by Tenant record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord,
Tenant shall, within ten (10) days after filing such financing statement, cause
(a) a copy of the lender security agreement or other documents to which the
financing statement pertains to be furnished to Landlord to facilitate
Landlord’s ability to demonstrate that the lien of such financing statement is
not applicable to Landlord’s interest and (b) Tenant’s lender to amend such
financing statement and any other documents of record to clarify that any liens
imposed thereby are not applicable to any interest of Landlord in the Premises.
19. Indemnification and Exculpation.
     19.1. Subject to Section 19.5 below, Tenant agrees to indemnify, defend and
save Landlord harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred in investigating
or resisting the same (collectively, “Claims”) arising from injury or death to
any person or damage to any property occurring within or about the Premises
arising: (a) out of conditions that exist on the Execution Date; or (b) directly
or indirectly out of Tenant’s or Tenant’s employees’, agents’ or guests’ use or
occupancy of the Premises or a breach or default by Tenant in the performance of
any of its obligations hereunder, unless caused solely by Landlord’s willful
misconduct or gross negligence.
     19.2. Notwithstanding any provision of Section 19.1 to the contrary, but
subject to Section 19.5 below, Landlord shall not be liable to Tenant for, and
Tenant assumes all risk of, damage to personal property or scientific research,
including, without limitation, loss of records kept by Tenant within the
Premises and damage or losses caused by fire, electrical malfunction, gas
explosion or water damage of any type (including, without limitation, broken
water lines, malfunctioning fire sprinkler systems, roof leaks or stoppages of
lines), unless any such loss is due to Landlord’s gross negligence, willful
misconduct and/or willful disregard of written notice by Tenant of need for a
repair that Landlord is responsible to make for an unreasonable period of time.
Tenant further waives any claim for injury to Tenant’s business or loss of
income relating to any such damage or destruction of personal property as
described in this Section 19.2.
     19.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any third party other than the gross negligence or
willful misconduct of any of Landlord’s officers, employees, agents, general
partners, members, and Lenders (“Landlord Parties”).
     19.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.
Notwithstanding any contrary provision of this Lease, neither Landlord nor
Tenant shall be liable to the other party for any consequential damages, loss of
business or profit for a breach or default under this Lease; provided that this
sentence shall not limit Landlord’s damages if, as a result of Tenant’s breach
of this Lease: (a) Landlord does not or is unable to lease the Premises to
another party, or (b) a third party is unable to occupy the Premises on the date
specified in such third party’s lease.
     19.5. Tenant shall not be required to indemnify and hold Landlord harmless
from any Claim to any person, property or entity resulting from the grossly
negligent acts or omissions or willful misconduct of the Landlord Parties in
connection with the Landlord Parties’ activities in, on or about the Premises,
and Landlord hereby agrees to so indemnify and holds Tenant harmless from any
such Claims.
     19.6. The provisions of this Article 19 shall survive the expiration or
earlier termination of this Lease.

17



--------------------------------------------------------------------------------



 



20. Insurance; Waiver of Subrogation.
     20.1. Landlord shall maintain insurance for the Premises in amounts equal
to full replacement cost (exclusive of the costs of excavation, foundations and
footings, and without reference to depreciation taken by Landlord upon its books
or tax returns) or such lesser coverage as Landlord may elect, provided that
such coverage shall not be less than ninety percent (90%) of such full
replacement cost or the amount of such insurance Landlord’s lender, mortgagee or
beneficiary (each, a “Lender”), if any, requires Landlord to maintain, providing
protection against any peril generally included within the classification “Fire
and Extended Coverage,” together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief. Landlord, subject to availability
thereof, shall further insure, if Landlord deems it appropriate, coverage
against flood, environmental hazard, earthquake, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, workmen’s
compensation insurance and fidelity bonds for employees employed to perform
services. Notwithstanding the foregoing, Landlord may, but shall not be deemed
required to, provide insurance for any improvements installed by Tenant or that
are in addition to the standard improvements customarily furnished by Landlord,
without regard to whether or not such are made a part of or are affixed to the
Buildings. Any costs incurred by Landlord pursuant to this Section 20.1 shall
constitute a portion of Insurance Costs.
     20.2. In addition, Landlord shall carry public liability insurance with a
single limit of not less than Ten Million Dollars ($10,000,000) for death or
bodily injury, or property damage with respect to the Premises. Any costs
incurred by Landlord pursuant to this Section 20.2 shall constitute a portion of
Insurance Costs.
     20.3. Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Commencement Date or the date of occupancy, whichever
occurs first, and continuing throughout the Term (and occupancy by Tenant, if
any, after termination of this Lease) comprehensive public liability insurance
with limits of not less than Five Million Dollars ($5,000,000) per occurrence
for death or bodily injury and not less than Two Million Dollars ($2,000,000)
for property damage with respect to the Premises.
     20.4. Tenant shall, at its sole cost and expense, procure and maintain in
effect, beginning on the Commencement Date or the date of occupancy, whichever
occurs first, and continuing throughout the Term all insurance required to be
maintained by the Parcels 1&2 Owner (as defined in the REA) in connection with
the Property (as defined in the REA) pursuant to Section 6 of the REA.
     20.5. The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall show, as an additional insured in respect of the
Premises, Landlord, BioMed Realty, L.P., BioMed Realty Trust, Inc., Tenant, any
management company retained by Landlord to manage the Premises, any ground
lessor and any mortgagee of Landlord required to be named pursuant to its
mortgage documents. All public liability and property damage policies shall
contain a provision that Landlord, although named as an insured, nevertheless
shall be entitled to recovery under said policies for any loss occasioned to it,
its servants, agents and employees by reason of the negligence of Tenant. Said
insurance shall be with companies having a rating of not less than policyholder
rating of A and financial category rating of at least Class XII in “Best’s
Insurance Guide.” Tenant shall obtain for Landlord from the insurance companies
or cause the insurance companies to furnish certificates of coverage to
Landlord. No such policy shall be cancelable or subject to reduction of coverage
or other modification or cancellation except after thirty (30) days’ prior
written notice to Landlord from the insurer. All such policies shall be written
as primary policies, not contributing with and not in excess of the coverage
that Landlord may carry. Tenant’s policy may be a “blanket policy” that
specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy. Tenant shall, at least twenty (20) days
prior to the expiration of such policies, furnish Landlord with renewals or
binders. Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant’s behalf and at its cost to be paid by Tenant as Additional Rent.
     20.6. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease unless
caused by Landlord’s gross negligence or willful

18



--------------------------------------------------------------------------------



 



misconduct. Tenant shall, at Tenant’s sole cost and expense, carry such
insurance as Tenant desires for Tenant’s protection with respect to personal
property of Tenant or business interruption.
     20.7. In each instance where Tenant’s insurance is to name additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing the same to (a) any Lender of Landlord holding a
security interest in the Premises or any portion thereof, (b) the landlord under
any lease whereunder Landlord is a tenant of the real property upon which the
Buildings are located if the interest of Landlord is or shall become that of a
tenant under a ground lease rather than that of a fee owner, and (c) any
management company retained by Landlord to manage the Premises.
     20.8. Landlord and Tenant each hereby waive any and all rights of recovery
against the other or against the officers, directors, employees, agents and
representatives of the other on account of loss or damage occasioned by such
waiving party or its property or the property of others under such waiving
party’s control, in each case to the extent that such loss or damage is insured
against under any fire and extended coverage insurance policy that either
Landlord or Tenant may have in force at the time of such loss or damage. Such
waivers shall continue so long as their respective insurers so permit. Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section 20.8. Landlord and Tenant, upon obtaining the policies of insurance
required or permitted under this Lease, shall give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease. If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then the party seeking such policy shall notify the other of such
conditions, and the party so notified shall have ten (10) days thereafter to
either (a) procure such insurance with companies reasonably satisfactory to the
other party or (b) agree to pay such additional premium. If the parties do not
accomplish either (a) or (b), then this Section 20.8 shall have no effect during
such time as such policies shall not be obtainable or the party in whose favor a
waiver of subrogation is desired refuses to pay the additional premium. If such
policies shall at any time be unobtainable, but shall be subsequently
obtainable, then neither party shall be subsequently liable for a failure to
obtain such insurance until a reasonable time after notification thereof by the
other party. If the release of either Landlord or Tenant, as set forth in the
first sentence of this Section 20.8, shall contravene Applicable Laws, then the
liability of the party in question shall be deemed not released but shall be
secondary to the other party’s insurer.
21. Damage or Destruction.
     21.1. Subject to Section 21.2, In the event of a partial or complete
destruction of the Premises by fire or other perils, Landlord shall commence and
proceed diligently with the work of repair, reconstruction and restoration of
the Premises, and this Lease shall continue in full force and effect.
     21.2. Notwithstanding the terms of this Article 21, Landlord may elect not
to rebuild and/or restore the Premises and instead terminate this Lease by
notifying Tenant in writing of such termination within sixty (60) days after the
date of damage, such notice to include a termination date giving Tenant ninety
(90) days to vacate the Premises, but Landlord may so elect only if the Premises
or the Buildings shall be damaged by fire or other casualty or cause or be
subject to a condition existing as a result of such a fire or other casualty or
cause, and one or more of the following conditions is present: (i) in the
reasonable judgment of a contractor selected by Landlord and reasonably approved
by Tenant, repairs cannot reasonably be completed within one hundred eighty
(180) days of the date of damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Premises
or the Buildings, or ground or underlying lessor with respect to the Premises or
the Buildings (a) shall require that the insurance proceeds or any portion
thereof be used to retire the mortgage debt due to an impairment of such
holder’s collateral, and the remaining proceeds are insufficient to repair the
damage and as a result thereof the deficiency of insurance proceeds exceeds the
“Maximum Amount,” as that term is defined below, and Landlord elects not to
commence repair to the Premises within one (1) year of such damage or
destruction, or (b) shall terminate the ground or underlying lease, as the case
may be; (iii) the dollar amount of the damage or condition arising as a result
of such damage which is not fully covered by Landlord’s insurance policies (and
that would not be fully covered by Landlord’s insurance policies if Landlord had
carried the coverage required under this Lease) including any deductible amount,
is

19



--------------------------------------------------------------------------------



 



equal to or greater than Two Hundred and Fifty Thousand Dollars ($250,000) (the
“Maximum Amount”), which Maximum Amount shall, as of the date of termination of
this Lease, be equal to the product of (a) the Maximum Amount and (b) a
fraction, the numerator of which is the number of full months remaining in the
Term, or when appropriate the Option Term then applicable, as of the date of the
termination of this Lease, and the denominator of which is 180 (or, if
applicable, 60 during an Option Term) and Landlord elects not to commence repair
to the Premises or Buildings within one (1) year of such damage or destruction;
or (iv) the damage occurs during the last twenty-four (24) months of the Term,
as such Term may have been extended by Tenant pursuant to this Lease; provided,
however, that if Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, and the repairs of such damage
cannot, in the reasonable opinion of a contractor selected by Landlord and
reasonably approved by Tenant, be completed within twelve (12) months after
being commenced, Tenant may elect, not later than ten (10) business days after
the date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice. At any time, from time to
time, after the date occurring thirty (30) days after the date of the damage,
but in no event more than once every forty-five (45) days, Tenant may request
that Landlord provide Tenant with a certificate from the architect or contractor
described above setting forth such architect’s or contractors’ reasonable
opinion of the date of completion of the repairs and Landlord shall respond to
such request within fifteen (15) business days.
     21.3. Landlord shall give written notice to Tenant of its election not to
repair, reconstruct or restore the Premises within sixty (60) days following the
date of damage or destruction.
     21.4. Upon any termination of this Lease under any of the provisions of
this Article 21, the parties shall be released thereby without further
obligation to the other from the date possession of the Premises is surrendered
to Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
     21.5. In the event of repair, reconstruction and restoration as provided in
this Article 21, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant’s reasonable discretion, is suitable for the temporary conduct of
Tenant’s business; provided, however, that the amount of such abatement shall be
reduced by the proceeds of lost rental income insurance actually received by
Tenant with respect to the Premises.
     21.6. Notwithstanding anything to the contrary contained in this
Article 21, should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by delays resulting from acts of
tenants, acts of God; acts of terrorism; adverse weather conditions; war;
invasion; insurrection; acts of a public enemy; terrorism; riot; mob violence;
civil commotion; sabotage; labor disputes; general shortage of labor, materials,
facilities, equipment or supplies on the open market; delay in transportation;
delays caused by new, or changes to existing, laws, rules, regulations or orders
of any Governmental Authority; moratorium or other governmental action;
inability to obtain permits or approvals, including, without limitation, city
and public utility approvals beyond the time periods that generally prevail for
obtaining such permits and approvals; the acts or inaction of the contractor and
subcontractors, if any; or any other cause beyond the reasonable control of
Landlord, financial ability excepted, whether similar or dissimilar to the
foregoing (collectively, “Force Majeure”), then the time for Landlord to
commence or complete repairs shall be extended on a day-for-day basis.
     21.7. If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repair, reconstruction or restoration only with regard to those portions of the
Premises that were originally provided at Landlord’s expense. The repair,
reconstruction or restoration of improvements not originally provided by
Landlord or at Landlord’s expense shall be the obligation of Tenant. In the
event Tenant has elected to upgrade certain improvements, Landlord shall, upon
the need for replacement due to an insured loss, construct the improvements to
the standard that existed prior to such damage, unless Tenant again elects to
upgrade such improvements and pay any incremental costs related thereto, except
to the extent that excess insurance proceeds, if received, are adequate to
provide such upgrades, in addition to providing for basic repair, reconstruction
and restoration of the Premises.

20



--------------------------------------------------------------------------------



 



     21.8. In addition to its termination right in Section 21.2 above, Tenant
shall have the right to terminate this Lease if any damage to the Buildings or
Premises: (a) occurs during the last twelve (12) months of the Term of this
Lease (including the last twelve (12) months of any Extended Term, if
applicable); (b) Tenant is unable to occupy more than twenty-five percent (25%)
of the Premises; and (c) in the reasonable judgment of a contractor selected by
Landlord and reasonably approved by Tenant, such repairs cannot reasonably be
completed within twenty-five percent (25%) of the remaining term of this Lease
(including any Extended Term, if applicable).
22. Eminent Domain.
     22.1. Total Taking – Termination. In the event the whole of the Premises,
or such part thereof so that reconstruction of the Premises will not result in
the Premises being reasonably suitable (as reasonably determined by Landlord and
Tenant) for Tenant’s continued occupancy for the uses and purposes permitted by
this Lease, shall be taken for any public or quasi-public purpose by any lawful
power or authority by exercise of the right of appropriation, condemnation or
eminent domain, or sold to prevent such taking, Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
said authority.
     22.2. Partial Taking. In the event of a partial taking of the Premises, or
of drives, walkways or parking areas serving the Premises for any public or
quasi-public purpose by any lawful power or authority by exercise of right of
appropriation, condemnation, or eminent domain, or sold to prevent such taking,
then, without regard to whether any portion of the Premises occupied by Tenant
was so taken, Landlord may elect to terminate this Lease as of such taking if
such taking is, in Landlord’s sole opinion, of a material nature such as to make
it uneconomical to continue use of the unappropriated portion for purposes of
renting office or laboratory space.
     22.3. Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in this Article 22, any award for such taking shall be the property
of Landlord.
     22.4. If, upon any taking of the nature described in Sections 22.1 and
22.2, this Lease continues in effect, then (a) Landlord shall promptly proceed
to restore the Premises to substantially their same condition prior to such
partial taking and this Lease shall, as to the part so taken terminate as of the
date that possession of such part of the Premises is taken and the Basic Annual
Rent shall be reduced in the same proportion that the floor area of the portion
of the Buildings so taken (less any addition thereto by reason of any
reconstruction) bears to the original floor area of the Buildings, and (b) in
the event of a partial taking of the Diversified Space (as defined in the Parcel
3 Lease), (i) Tenant agrees to sublease to Diversified, at no cost to
Diversified, up to 6,600 rentable square feet in the New Parcel 3 Building or in
the Buildings in accordance with Diversified’s rights under Article 20 of the
Diversified Lease, (ii) Tenant shall be entitled to an abatement of (1) fifty
percent (50%) of the Expansion Premises Basic Annual Rent (as defined in the
Parcel 3 Lease) for the portion of the Expansion Premises (as defined in the
Parcel 3 Lease) (if any) occupied by Diversified, and (2) fifty percent (50%) of
the Basic Annual Rent for the portion of the Premises (if any) occupied by
Diversified, (iii) Landlord shall pay all costs associated with the relocation
of Diversified, including, but not limited to, costs of tenant improvements and
moving costs, and (iv) Tenant shall not be entitled to an abatement of any of
the operating expenses, including Taxes, Utility Costs, Insurance Costs, and all
other utility and insurance costs and expenses in connection with the portion of
the Expansion Premises or the Premises occupied by Diversified.
23. Defaults and Remedies.
     23.1. Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises. Therefore, if any installment of Rent

21



--------------------------------------------------------------------------------



 



due from Tenant is not received by Landlord within five (5) days after written
notice that such payment is due, Tenant shall pay to Landlord an additional sum
of three percent (3%) of the overdue Rent as a late charge. The parties agree
that this late charge represents a fair and reasonable estimate of the costs
that Landlord shall incur by reason of late payment by Tenant. Notwithstanding
the foregoing, Landlord shall waive the imposition of such late charge for the
first late payment of Rent due hereunder in any calendar year of the Term. In
addition to the late charge, Rent not paid when due shall bear interest from the
fifth (5th) day after the date due until paid at the lesser of (a) twelve
percent (12%) per annum or (b) the maximum rate permitted by Applicable Laws.
     23.2. No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
     23.3. If Tenant fails to pay any sum of money (other than Basic Annual
Rent) required to be paid by it hereunder, or shall fail to perform any other
act on its part to be performed hereunder, Landlord may, without waiving or
releasing Tenant from any obligations of Tenant, but shall not be obligated to,
make such payment or perform such act; provided that (a) such failure by Tenant
continues beyond all applicable notice and cure periods after Landlord delivers
notice to Tenant demanding performance by Tenant; or (b) such failure by Tenant
reasonably could be expected to result in a violation of Applicable Laws, damage
to property or injury to any person, or the cancellation of an insurance policy
maintained by Landlord. Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease. Tenant shall pay
to Landlord as Additional Rent all sums so paid or incurred by Landlord,
together with interest thereon, from the date such sums were paid or incurred,
at the annual rate equal to twelve percent (12%) per annum or highest rate
permitted by Applicable Laws, whichever is less.
     23.4. The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
          23.4.1 The failure by Tenant to make any payment of Rent, as and when
due, where such failure shall continue for a period of five (5) days after
written notice thereof from Landlord to Tenant;
          23.4.2 The failure by Tenant to observe or perform any obligation or
covenant contained herein to be performed by Tenant (other than described in
Subsections 23.4.1 and 26.4.2), where such failure shall continue for a period
of ten (10) business days after written notice thereof from Landlord to Tenant;
provided that, if the nature of Tenant’s default is such that it reasonably
requires more than ten (10) business days to cure, Tenant shall not be deemed to
be in default if Tenant shall commence such cure within said ten (10) business
day period and thereafter diligently prosecute the same to completion;
          23.4.3 Tenant makes an assignment for the benefit of creditors;
          23.4.4 A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant’s assets;
          23.4.5 Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (the “Bankruptcy Code”) or an order for
relief is entered against Tenant pursuant to a voluntary or involuntary
proceeding commenced under any chapter of the Bankruptcy Code;
          23.4.6 Any involuntary petition if filed against Tenant under any
chapter of the Bankruptcy Code and is not dismissed within sixty (60) days;

22



--------------------------------------------------------------------------------



 



          23.4.7 Failure to deliver an estoppel certificate in accordance with
Article 27;
          23.4.8 The occurrence of a monetary or material non-monetary default
under the Parcel 3 Lease;
          23.4.9 The occurrence of any Transfer that is not in compliance with
the provisions of Article 24, where such failure shall continue for a period of
ten (10) days after written notice thereof from Landlord to Tenant; or
          23.4.10 Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.
     No notice given above shall be deemed a forfeiture or a termination of this
Lease unless Landlord elects otherwise in such notice.
     23.5. In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord shall be entitled to terminate
Tenant’s right to possession of the Premises by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately thereafter, surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
right to re-enter and remove all persons and property, and such property may be
removed and stored in a public warehouse or elsewhere at the cost and for the
account of Tenant, all without service of notice or resort to legal process and
without being deemed guilty of trespass or becoming liable for any loss or
damage that may be occasioned thereby. In the event that Landlord shall elect to
so terminate this Lease, then Landlord shall be entitled to recover from Tenant
all damages incurred by Landlord by reason of Tenant’s default, including,
without limitation:
          23.5.1 The worth at the time of award of the unpaid Rent that had been
earned at the time of termination; plus
          23.5.2 The worth at the time of award of the amount by which the
unpaid Rent that would have been earned during the period commencing with
termination of this Lease and ending at the time of award exceeds that portion
of the loss of Landlord’s rental income from the Premises that Tenant proves
could have been reasonably avoided; plus
          23.5.3 The worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of the loss of Landlord’s rental income from the Premises that Tenant
proves could be reasonably avoided; plus
          23.5.4 Any other amount necessary to compensate Landlord for all the
detriment caused by Tenant’s failure to perform its obligations under this Lease
or that in the ordinary course of things would be likely to result therefrom,
including, without limitation, the cost of restoring the Premises to the
condition required under the terms of this Lease.
As used in Subsections 23.5.1 and 23.5.2, “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 23.1. As used in
Subsection 23.5.3 above, the “worth at the time of the award” shall be computed
by taking the present value of such amount, using the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award plus one
(1) percentage point.
     23.6. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 (Landlord may continue this Lease in effect
after Tenant’s Default and abandonment and recover Rent as it becomes due,
provided Tenant has the right to sublet or assign, subject only to reasonable
limitations). In addition, Landlord shall not be liable in any way whatsoever
for its failure or refusal to relet the Premises. For purposes of this
Section 23.6, the following acts by Landlord will not constitute the termination
of Tenant’s right to possession of the Premises:
          23.6.1 Acts of maintenance or preservation or efforts to relet the
Premises, including, but not limited to, alterations, remodeling, redecorating,
repairs, replacements and/or painting as Landlord shall consider advisable for
the purpose of reletting the Premises or any part thereof, or

23



--------------------------------------------------------------------------------



 



          23.6.2 The appointment of a receiver upon the initiative of Landlord
to protect Landlord’s interest under this Lease or in the Premises.
Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
     23.7. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
          23.7.1 First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including, without limitation, storage
charges or brokerage commissions owing from Tenant to Landlord as the result of
such reletting;
          23.7.2 Second, to the payment of the costs and expenses of reletting
the Premises, including (a) alterations and repairs that Landlord deems
reasonably necessary and advisable and (b) reasonable attorneys’ fees, charges
and disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
          23.7.3 Third, to the payment of Rent and other charges due and unpaid
hereunder; and
          23.7.4 Fourth, to the payment of future Rent and other damages payable
by Tenant under this Lease.
     23.8. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in said waiver.
     23.9. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.
     23.10. In the event of a Default by Tenant hereunder, to the fullest extent
required by Applicable Laws (to the extent such Applicable Laws cannot be
modified by contract), Landlord shall use commercially reasonable efforts to
mitigate its damages.
     23.11. To the extent permitted by Applicable Laws, Tenant waives any and
all rights of redemption granted by or under any present or future Applicable
Laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
     23.12. Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event shall such failure continue for more than thirty (30) days after
written notice from Tenant specifying the nature of Landlord’s failure;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion. In the event
of any default by Landlord (beyond the expiration of all applicable notice and
cure periods), Tenant may exercise any rights and remedies available at law or
in equity.
     23.13. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises or any portion thereof and
to any landlord of any lease of land upon or

24



--------------------------------------------------------------------------------



 



within which the Premises are located, and shall offer such beneficiary,
mortgagee or landlord a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial action
if such should prove necessary to effect a cure; provided that Landlord shall
furnish to Tenant in writing, upon written request by Tenant, the names and
addresses of all such persons who are to receive such notices; provided,
however, in no event shall such reasonable opportunity to cure exceed an
additional sixty (60) days within which to cure or correct such default (or if
such default cannot be cured or corrected within that time, then such additional
time as may be necessary if such mortgagee has commenced within such sixty
(60) day period and is diligently pursuing the remedies or steps necessary to
cure or correct such default).
24. Assignment or Subletting.
     24.1. Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises or any part hereof (each, a “Transfer”), without Landlord’s
prior written consent, which consent Landlord may not unreasonably withhold,
condition or delay. Tenant shall have the right to Transfer without Landlord’s
prior written consent the Premises or any portion thereof to any person or
entity that: (a) directly, or indirectly through one or more intermediaries,
(i) controls, is controlled by, or is under common control with Tenant,
(ii) acquires all or substantially all of the assets of Tenant, or (iii) is the
resulting entity of a merger or consolidation of Tenant with another entity; and
(b) has a net worth equal to Two Hundred Million Dollars ($200,000,000) (each, a
“Tenant’s Affiliate”), provided (1) Tenant shall notify Landlord in writing at
least ten (10) days prior to the effectiveness of such Transfer to Tenant’s
Affiliate (an “Exempt Transfer”); and (2) Tenant remains obligated under this
Lease. For purposes of Exempt Transfers, “control” requires both (y) owning
(directly or indirectly) more than fifty-one percent (51%) of the stock or other
equity interests of another person and (z) possessing, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such person.
     24.2. In the event Tenant desires to effect a Transfer, then, at least
twenty (20) business days but not more than one hundred twenty (120) days prior
to the date when Tenant desires the assignment or sublease to be effective (the
“Transfer Date”), Tenant shall provide written notice to Landlord (the “Transfer
Notice”) containing information (including references) concerning the character
of the proposed transferee, assignee or sublessee; the Transfer Date; any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer; and evidence respecting the relevant
business experience and financial responsibility and status of the proposed
transferee, assignee or sublessee, all in such detail as Landlord shall
reasonably require (the “Transfer Information”). Tenant shall also tender to
Landlord the actual, documented and reasonable attorneys’ fees and other costs
or overhead expenses incurred by Landlord in reviewing Tenant’s request for such
Transfer (not to exceed Two Thousand Five Hundred Dollars ($2,500.00) in the
aggregate per Transfer request).
     24.3. Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to (a) the financial strength of such
assignee (notwithstanding Tenant remaining liable for Tenant’s performance), and
(b) any change in use that such transferee, assignee or sublessee proposes to
make in the use of the Premises. In no event shall Landlord be deemed to be
unreasonable for declining to consent to a Transfer to a transferee, assignee or
sublessee of lacking financial qualifications or seeking a change in the
Permitted Use, or jeopardizing directly or indirectly the status of Landlord or
any of Landlord’s affiliates as a Real Estate Investment Trust under the
Internal Revenue Code of 1986 (the “Code”). Notwithstanding anything contained
in this Lease to the contrary, (w) no Transfer shall be consummated on any basis
such that the rental or other amounts to be paid by the occupant, assignee,
manager or other transferee thereunder would be based, in whole or in part, on
the income or profits derived by the business activities of such occupant,
assignee, manager or other transferee; (x) Tenant shall not furnish or render
any services to an occupant, assignee, manager or other transferee with respect
to whom transfer consideration is required to be paid, or manage or operate the
Premises or any capital additions so transferred, with respect to which transfer
consideration is being paid; (y) Tenant shall not consummate a Transfer with any
person in which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code); and
(z) Tenant shall not consummate a Transfer with any person or in any manner that
could cause any portion of the amounts received by Landlord

25



--------------------------------------------------------------------------------



 



pursuant to this Lease or any sublease, license or other arrangement for the
right to use, occupy or possess any portion of the Premises to fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the Code,
or any similar or successor provision thereto or which could cause any other
income of Landlord to fail to qualify as income described in Section 856(c)(2)
of the Code. Landlord shall respond to Tenant’s proposed Transfer within twenty
(20) days after receipt of Tenant’s Transfer request. If Landlord fails to
respond within such twenty (20) day period, then Tenant shall provide Landlord
with a second written notice stating in bold and all caps 12 point font that
“Landlord’s failure to respond to Tenant’s Transfer request within five (5) days
after Landlord’s receipt of this second notice shall be deemed approval by
Landlord,” and if Landlord does not respond within such five (5) day period,
then Landlord shall be deemed to have approved such Transfer request.
     24.4. As conditions precedent to Tenant subleasing the Premises or to
Landlord considering a request by Tenant to Tenant’s transfer of rights or
sharing of the Premises, Landlord may require any or all of the following:
          24.4.1 Tenant shall remain fully liable under this Lease during the
unexpired Term;
          24.4.2 Tenant shall provide Landlord with the Transfer Information;
          24.4.3 If Tenant’s transfer of rights or sharing of the Premises
provides for the receipt by, on behalf of or on account of Tenant of any
consideration of any kind whatsoever (including, without limitation, a premium
rental for a sublease or lump sum payment for an assignment) in excess of the
rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after deductions for
tenant improvement allowances actually provided by Tenant, alterations
(including hard and soft costs), cash and other monetary concessions, marketing
expenses, free rent, brokerage commissions and the actual documented and
reasonable attorneys fees necessarily incurred in negotiating such sublease or
assignment. If said consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment;
          24.4.4 The proposed transferee, assignee or sublessee shall agree
that, in the event Landlord gives such proposed transferee, assignee or
sublessee notice that Tenant is in default under this Lease, such proposed
transferee, assignee or sublessee shall thereafter make all payments otherwise
due Tenant directly to Landlord, which payments shall be received by Landlord
without any liability being incurred by Landlord, except to credit such payment
against those due by Tenant under this Lease, and any such proposed transferee,
assignee or sublessee shall agree to attorn to Landlord or its successors and
assigns should this Lease be terminated for any reason; provided, however, that
in no event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;
          24.4.5 Any such consent to Transfer shall be effected on Landlord’s
forms, subject to changes by Tenant that are satisfactory to Landlord in its
reasonable discretion;
          24.4.6 Tenant shall not then be in default hereunder (beyond the
expiration of all applicable notice and cure periods) in any respect;
          24.4.7 Such proposed transferee, assignee or sublessee’s use of the
Premises shall not be inconsistent with the Permitted Use;
          24.4.8 Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord’s written consent to the same;
          24.4.9 Tenant shall pay all transfer and other taxes (including
interest and penalties) assessed or payable for any Transfer;
          24.4.10 Landlord’s consent (or waiver of its rights) for any Transfer
shall not waive Landlord’s right to consent to any later Transfer;
          24.4.11 Tenant shall deliver to Landlord one executed copy of any and
all written instruments evidencing the Transfer; and

26



--------------------------------------------------------------------------------



 



          24.4.12 A list of Hazardous Materials (as defined in Section 36.6
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 36.2.
     24.5. Any Transfer that is not in compliance with the provisions of this
Article 24 shall be void and constitute a “Default” hereunder.
     24.6. The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.
     24.7. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
     24.8. Licenses to Business Affiliates. Notwithstanding any contrary
provision of this Article 24, the original Tenant named hereunder (but not any
assignee or subtenant) shall have the right, without the receipt of Landlord’s
consent, but on prior written notice to Landlord, to license (but not sublease)
up to an aggregate of up to ten percent (10%) of the rentable square feet of the
Premises to individuals or entities (each, a “Business Affiliate”), which
license to a Business Affiliate shall be on and subject to all of the following
conditions: (i) Tenant shall have a direct contractual business relationship
(relating to a primary business of Tenant conducted in the Premises and other
than Business Affiliate’s use of the Premises) with each such Business
Affiliate; (ii) each such Business Affiliate shall be of a character and
reputation consistent with the quality of the Buildings; (iii) each such license
shall clearly specify that it is only a contract right and that the Business
Affiliate is not a subtenant and has no interest in real property; (iv) each
such Business Affiliate’s use of the Premises is in a manner consistent with the
Permitted Use; (v) no demising walls or separate entrances shall be constructed
in the Premises to accommodate any such license; (vi) the term of such license
shall not exceed six (6) months; and (vii) the licensee shall pay no rent or
other compensation to Tenant in respect of such license. No such license shall
relieve Tenant from any liability under this Lease.
     24.9. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (beyond the expiration at all applicable notice and
cure periods) by Tenant, Tenant shall have the right to collect such rent.
25. Attorneys’ Fees. If either party commences an action against the other party
arising out of or in connection with this Lease, then the substantially
prevailing party shall be entitled to have and recover from the other party
reasonable attorneys’ fees, charges and disbursements and costs of suit.
26. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord

27



--------------------------------------------------------------------------------



 



hereunder during the tenure of its interest in this Lease or the Property.
Landlord or any subsequent Landlord may transfer its interest in the Premises or
this Lease without Tenant’s consent.
27. Estoppel Certificate. Tenant shall, within fifteen (15) days of receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit C, or on any
other commercially reasonable form reasonably requested by a proposed Lender or
purchaser, (a) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which rental and other charges are paid in advance, if any, (b) acknowledging
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(c) setting forth such further information with respect to this Lease or the
Premises as may be reasonably requested thereon. Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the real property of which the Premises are a part. Tenant’s failure to
deliver such statement within such the prescribed time shall, at Landlord’s
option, constitute a Default under this Lease, and, in any event, shall be
binding upon Tenant that this Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution and that all other
statements set forth in such certificate are true and correct. Landlord shall,
within fifteen (15) days of receipt of written notice from Tenant but in no
event more than once every twelve (12) months, provide to Tenant an estoppel
certificate signed by Landlord, (a) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect) and the dates to which rental and other charges are paid in advance, if
any, and (b) acknowledging that there are not, to Landlord’s knowledge, any
uncured defaults on the part of Tenant hereunder, or specifying such defaults if
any are claimed.
28. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:
     28.1. Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and
     28.2. The term “Tenant” as used in this Lease shall mean and include each
of them, jointly and severally. The act of, notice from, notice to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including, without limitation, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.
29. Limitation of Landlord’s Liability.
     29.1. If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Premises, (b) rent or other income from such real property receivable by
Landlord, (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Premises and (d) any casualty insurance proceeds which
Landlord receives for damage to the Premises.
     29.2. Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for

28



--------------------------------------------------------------------------------



 



Landlord’s obligations under this Lease, and no shareholder, director, officer,
employee or agent of Landlord shall be sued or named as a party in any suit or
action, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord. If Landlord is a limited
liability company, then the members of such limited liability company shall not
be personally liable for Landlord’s obligations under this Lease, and no member
of Landlord shall be sued or named as a party in any suit or action, and service
of process shall not be made against any member of Landlord except as may be
necessary to secure jurisdiction of the limited liability company. No partner,
shareholder, director, employee, member or agent of Landlord shall be required
to answer or otherwise plead to any service of process, and no judgment shall be
taken or writ of execution levied against any partner, shareholder, director,
employee or agent of Landlord.
     29.3. If Tenant is a partnership or joint venture, then the partners of
such partnership shall not be personally liable for Tenant’s obligations under
this Lease, and no partner of Tenant shall be sued or named as a party in any
suit or action, and service of process shall not be made against any partner of
Tenant except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Tenant is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Tenant’s obligations under this Lease, and no shareholder, director,
officer, employee or agent of Tenant shall be sued or named as a party in any
suit or action, and service of process shall not be made against any
shareholder, director, officer, employee or agent of Tenant. If Tenant is a
limited liability company, then the members of such limited liability company
shall not be personally liable for Tenant’s obligations under this Lease, and no
member of Tenant shall be sued or named as a party in any suit or action, and
service of process shall not be made against any member of Tenant except as may
be necessary to secure jurisdiction of the limited liability company. No
partner, shareholder, director, employee, member or agent of Tenant shall be
required to answer or otherwise plead to any service of process, and no judgment
shall be taken or writ of execution levied against any partner, shareholder,
director, employee or agent of Tenant. Notwithstanding the foregoing, in no
event shall the provisions of this Section 29.3 relieve Tenant’s partners,
shareholders, directors, employees, members or agents of any personal liability
arising out of, or in connection with, such partner’s, shareholder’s,
director’s, employee’s, member’s or agent’s gross negligence or willful
misconduct.
     29.4. Each of the covenants and agreements of this Article 29 shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
30. Premises Control by Landlord. Landlord and Landlord’s Agents may, at any and
all reasonable times during non-business hours (or during business hours if
Tenant so requests), and upon twenty-four (24) hours’ prior notice (provided
that no time restrictions shall apply or advance notice be required if an
emergency necessitates immediate entry), enter the Premises to (a) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (b) supply any service Landlord is required to provide hereunder,
(c) show the Premises to prospective purchasers or tenants during the final year
of the Term, (d) post notices of nonresponsibility, (e) access the telephone
equipment, electrical substation and fire risers, or (f) alter, improve or
repair any portion of the Buildings. In connection with any such alteration,
improvement or repair as described in Subsection 30(f) above, Landlord and
Landlord’s Agents may erect in the Premises scaffolding and other structures
reasonably required for the alteration, improvement or repair work to be
performed. Subject to Section 15.4 above, in no event shall Tenant’s Rent abate
as a result of Landlord’s activities pursuant to this Section 30; provided,
however, that all such activities shall be conducted in such a manner so as to
cause as little interference to Tenant as is reasonably possible. Landlord shall
at all times retain a key with which to unlock all of the doors in the Premises.
If an emergency (where there is an imminent threat to persons or property)
necessitates immediate access to the Premises, Landlord may use whatever force
is necessary to enter the Premises, and any such entry to the Premises shall not
constitute a forcible or unlawful entry to the Premises, a detainer of the
Premises, or an eviction of Tenant from the Premises or any portion thereof.
31. Construction; Quiet Enjoyment.
     31.1. Temporary Construction Easement. Tenant hereby grants Landlord and
the Landlord Parties from the Execution Date through the completion of the
construction of the Landlord’s Construction Work and the Tenant Improvements
(each as defined in the New Parcel 3 Lease): (a) access through the portion of
Premises that are improved with walkways and driveways for the purpose of
access, and (b) over and across the portion of the Premises that is shown on
Exhibit G for storage of building supplies, materials and equipment, and staging
of construction, for any and all purposes reasonably related to the construction
of the New Parcel 3 Building.

29



--------------------------------------------------------------------------------



 



     31.2. So long as Tenant is not in default under this Lease or as otherwise
permitted by this Lease, Landlord or anyone acting through or under Landlord
shall not disturb Tenant’s occupancy of the Premises. Notwithstanding the
foregoing, to the extent that Landlord uses commercially reasonable efforts to
minimize any interference the construction of the New Parcel 3 Building may have
on Tenant’s use and quiet enjoyment of the Premises for Tenant’s normal business
operations, Tenant hereby (a) accepts any and all inconveniences associated with
the construction of the New Parcel 3 Building, including, any noise, paint,
fumes, dust, debris, obstruction of access (including any obstruction caused by
the erection of scaffolding, barricades or other necessary structures on the
Property), or any other inconvenience caused by the construction of the New
Parcel 3 Building, (b) agrees that the performance of the construction of the
New Parcel 3 Building shall not constitute a constructive eviction nor shall
Tenant be entitled to an abatement of Rent, and (c) acknowledges and agrees that
Landlord shall not, for any reason, be responsible or liable to Tenant for any
direct or indirect injury to Tenant or Tenant’s Agents, or interference with
Tenant’s business, arising from the construction of the New Parcel 3 Building;
provided, however, that if Landlord fails to use its commercially reasonable
efforts to minimize any interference that the construction of the New Parcel 3
Building may have on Tenant’s use of the Premises for Tenant’s normal business
operations, such failure results in an Adverse Condition, and as a direct result
of such Adverse Condition, Tenant is unable to conduct its business in a
reasonable manner in a material portion of the Premises, Tenant shall be
entitled to an abatement of rent with respect to such Adverse Condition to the
extent Tenant is entitled to an abatement of rent pursuant to the terms and
conditions of Section 15.4 above.
32. Subordination and Attornment.
     32.1. Subject to the delivery of the non-disturbance agreements described
in this Article 32 as a condition precedent to any such subordination, this
Lease shall be subject and subordinate to the lien of any mortgage, deed of
trust, or lease in which Landlord is tenant now or hereafter in force against
the Premises or any portion thereof and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination. In consideration of, and as a condition precedent to, Tenant’s
agreement to permit its interest pursuant to this Lease to be subordinated to
any particular future ground or underlying lease of the Buildings or the
Premises or to the lien of any mortgage or trust deed, hereafter enforced
against the Buildings or the Premises and to any renewals, extensions,
modifications, consolidations and replacements thereof, Landlord shall deliver
to Tenant a non-disturbance agreement on (a) the form of Exhibit E attached
hereto, (b) a commercially reasonable form of non-disturbance agreements of the
lessor under such ground lease or underlying lease or the holder of such
mortgage or trust deed, or (c) another commercially reasonable form. Landlord’s
delivery to Tenant of non-disturbance agreement(s) in favor of Tenant from any
ground lessors, mortgage holders or lien holders of Landlord who later came into
existence at any time prior to the expiration of the Term shall be in
consideration of, and a condition precedent to, Tenant’s agreement to be bound
by the terms of this Article 32. Tenant shall be entitled, at Tenant’s sole cost
and expense, to record any such non-disturbance agreement promptly after full
execution and delivery of such agreement.
     32.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further commercially reasonable instrument or instruments evidencing
such subordination of this Lease to the lien of any such mortgage or mortgages
or deeds of trust or lease in which Landlord is tenant as may be required by
Landlord. However, if any such mortgagee, beneficiary or Landlord under lease
wherein Landlord is tenant so elects, this Lease shall be deemed prior in lien
to any such lease, mortgage, or deed of trust upon or including the Premises
regardless of date and Tenant shall execute a statement in writing to such
effect at Landlord’s request.
     32.3. Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments not materially altering
the terms of this Lease, if required by a mortgagee or beneficiary of a deed of
trust encumbering real property of which the Premises constitute a part incident
to the financing of the real property of which the Premises constitute a part.
Any change affecting the amount or timing of the consideration to be paid by
Tenant or modifying the term of this Lease shall be deemed as materially
altering the terms hereof.

30



--------------------------------------------------------------------------------



 



     32.4. Subject to Section 32.1, in the event any proceedings are brought for
foreclosure, or in the event of the exercise of the power of sale under any
mortgage or deed of trust made by Landlord covering the Premises, Tenant shall
at the election of the purchaser at such foreclosure or sale attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as
Landlord under this Lease.
33. Surrender.
     33.1. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
     33.2. The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises
or any portion thereof, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.
     33.3. The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Premises or any
portion thereof, or a mutual cancellation thereof or of Landlord’s interest
therein by Landlord and its lessor shall not effect a merger with Landlord’s fee
title or leasehold interest in the Premises and shall, at the option of the
successor to Landlord’s interest in the Premises or any portion thereof operate
as an assignment of this Lease.
     33.4. In the event Tenant has performed any Alterations in accordance with
this Lease, upon surrender of the Premises, Tenant shall reimburse Landlord for
any extra costs and expenses incurred by Landlord by reason of any delays in
re-leasing the Premises caused by Tenant’s removal of such Alterations.
34. Waiver and Modification No provision of this Lease may be modified, amended
or supplemented except by an agreement in writing signed by Landlord and Tenant.
The waiver by Landlord of any breach by Tenant of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
The waiver by Tenant of any breach by Landlord of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
35. Waiver of Jury Trial and Counterclaims. To the extent allowed under
Applicable Laws, the parties waive trial by jury in any action, proceeding or
counterclaim brought by the other party hereto related to matters arising out of
or in any way connected with this Lease; the relationship between Landlord and
Tenant; Tenant’s use or occupancy of the Premises; or any claim of injury or
damage related to this Lease or the Premises.
36. Hazardous Materials.
     36.1. After the Execution Date, Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept or used in
or about the Premises in violation of Applicable Laws by Tenant or Tenant’s
Agents. If Tenant breaches such obligation, or if the presence of Hazardous
Materials brought upon, kept or used in or about the Premises by Tenant or
Tenant’s Agents results in contamination of the Premises or any adjacent
property, or if contamination of the Premises or any adjacent property by
Hazardous Materials otherwise occurs before or during the term of this Lease or
any extension or renewal hereof or holding over hereunder (other than in
connection with substances that migrated to the Premises from any adjoining
property, except in the event Tenant is aware of such contamination and neither
remedies such contamination nor promptly notifies Landlord of the existence of
such contamination), then Tenant shall indemnify, save, defend and hold
Landlord, its agents and contractors harmless from and against any and all
claims, judgments, damages, penalties, fines, costs, liabilities and losses
(including, without limitation, diminution in value of the Premises or any
portion thereof; damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises; damages arising from any adverse
impact on marketing of space in the Premises; and sums paid in settlement of
claims, attorneys’ fees, consultants’ fees and experts’ fees) that arise before,
during or after the Term as a result of such breach or contamination, except to
the extent arising solely out of Landlord’s construction of the Landlord’s
Construction Work or the Tenant Improvements (each as defined in the Parcel 3

31



--------------------------------------------------------------------------------



 



Lease); provided, however, in no event shall Tenant’s indemnity extend to
consequential damages; provided that this sentence shall not limit Landlord’s
damages if, as a result of Tenant’s breach of this Lease: (a) Landlord does not
or is unable to lease the Premises to another party, or (b) a third party is
unable to occupy the Premises on the date specified in such third party’s lease.
This indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any Governmental Authority
because of Hazardous Materials present in the air, soil or groundwater above, on
or under the Premises. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Premises or any adjacent property
caused or permitted by Tenant or Tenant’s Agents results in any contamination of
the Premises or any adjacent property, then Tenant shall promptly take all
actions at its sole cost and expense as are necessary to return the Premises and
any adjacent property to their respective condition existing prior to the time
of such contamination; provided that Landlord’s written approval of such action
shall first be obtained, which approval Landlord shall not unreasonably
withhold; and provided, further, that it shall be reasonable for Landlord to
withhold its consent if such actions could have a material adverse long-term or
short-term effect on the Premises.
     36.2. Landlord acknowledges that it is not the intent of this Article 36 to
prohibit Tenant from operating its business as described in Section 2.7 above.
Tenant may operate its business according to the custom of Tenant’s industry so
long as the use or presence of Hazardous Materials is strictly and properly
monitored according to Applicable Laws. As a material inducement to Landlord to
allow Tenant to use Hazardous Materials in connection with its business, Tenant
agrees to deliver to Landlord prior to the Execution Date a list identifying
each type of Hazardous Material to be present on the Premises and setting forth
any and all governmental approvals or permits required in connection with the
presence of such Hazardous Material on the Premises (the “Hazardous Materials
List”). Tenant shall deliver to Landlord an updated Hazardous Materials List on
or prior to each annual anniversary of the Execution Date and shall also deliver
an updated Hazardous Materials List before any new Hazardous Materials are
brought onto the Premises. Tenant shall deliver to Landlord true and correct
copies of the following documents (hereinafter referred to as the “Documents”)
relating to the handling, storage, disposal and emission of Hazardous Materials
prior to Execution Date or, if unavailable at that time, concurrent with the
receipt from or submission to any Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of Applicable Laws; plans relating to the installation of any storage tanks to
be installed in or under the Premises (provided that installation of storage
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent Landlord may withhold in its sole and absolute
discretion); and all closure plans or any other documents required by any and
all Governmental Authorities for any storage tanks installed in, on or under the
Premises for the closure of any such storage tanks. Tenant shall not be
required, however, to provide Landlord with any portion of the Documents
containing information of a proprietary nature that, in and of themselves, do
not contain a reference to any Hazardous Materials or activities related to
Hazardous Materials.
     36.3. At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
to demonstrate that Hazardous Materials are present or that contamination has
occurred due to Tenant or Tenant’s agents, employees or invitees. Tenant shall
pay all reasonable costs of such tests of the Premises if such tests demonstrate
that Tenant has breached any provision of this Lease regarding Hazardous
Materials or has any clean-up obligations under this Article 36.
     36.4. If underground or other storage tanks storing Hazardous Materials
are: (a) located on the Premises; (b) hereafter placed on the Premises by Tenant
or Tenant’s Agents, (c) hereafter used by Tenant or Tenant’s Agents, or
(d) placed on the Premises by any other party and Tenant is aware that such
party placed such underground or other storage tank on the Premises, Tenant
shall monitor the storage tanks, maintain appropriate records, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other steps necessary or required under the Applicable
Laws. Tenant shall pay all reasonable costs of such tests of the Premises
     36.5. Tenant’s and Landlord’s obligations under this Article 36 shall
survive the expiration or earlier termination of this Lease. During any period
of time needed by Tenant or Landlord after the termination of this Lease to
complete the removal from the Premises of any

32



--------------------------------------------------------------------------------



 



such Hazardous Materials that Tenant is liable for pursuant to the terms and
conditions of this Lease, Tenant shall continue to pay Rent in accordance with
this Lease, which Rent shall be prorated daily.
     36.6. As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste that is or becomes regulated by any
Governmental Authority.
37. Miscellaneous.
     37.1. This Lease shall not be effective until, and shall be contingent
upon, the satisfaction of each of the following conditions: (a) the Parcel 3
Lease shall have been fully executed and is in full force and effect,
(b) Landlord shall have received Northwestern Mutual Life Insurance Company’s
consent to this Lease and release of its security interest in the Parcel 3 Land,
(c) Landlord shall have received either: (i) a subordination, non-disturbance
and attornment agreement in the form of Exhibit E attached hereto executed by
the holder of any existing mortgage or deed of trust against the Property (the
“Existing Lender”), or in another form reasonably acceptable to Tenant, or
(ii) a written acknowledgement in a form reasonably acceptable to Tenant and
from any Existing Lender that the Original Lease subordination, non-disturbance
and attornment agreement, if any, applies to this Lease to the same extent that
it now applies to the Original Lease, and (d) Landlord has received formal
approval of substantial conformance review and plan check comments from the City
of San Diego in connection with the New Parcel 3 Building, which approval and
comments shall not contain any changes that cause Landlord to materially alter
the Landlord’s Construction Work or Tenant Improvements. If the conditions set
forth in this Section 37.1 are not satisfied or waived on or before April 10,
2007, this Lease shall become null and void
     37.2. Within five (5) business days after the end of each calendar month,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list of expenses, of all costs and expenses that:
(a) Tenant has incurred during the prior month; and (b) Tenant has reasonably
determined that Landlord is obligated to reimburse such costs and expenses
pursuant to the terms of this Lease.
     37.3. This Lease shall be deemed and construed to be an “absolute net
lease” and, except as herein expressly provided, Landlord shall receive all
payments required to be made by Tenant free from all charges, assessments,
impositions, expenses and deductions of any and every kind or nature whatsoever.
Landlord shall not be required to furnish any services or facilities or to make
any repairs, replacements or alterations of any kind in or on the Premises
except as specifically provided herein. Tenant shall receive all invoices and
bills relative to the Premises and, except as otherwise provided herein, shall
pay for all expenses directly to the person or company submitting a bill without
first having to forward payment for the expenses to Landlord. Tenant shall at
Tenant’s sole cost and expense be responsible for the management of the
Premises, shall maintain the landscaping and parking lot, and shall make those
additional repairs and alterations required of Tenant hereunder to maintain the
Premises in first class condition.
     37.4. Where applicable in this Lease, the singular includes the plural and
the masculine or neuter includes the masculine, feminine and neuter. The Section
headings of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.
     37.5. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
     37.6. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.
     37.7. Each provision of this Lease performable by Tenant shall be deemed
both a covenant and a condition.
     37.8. Whenever consent or approval of either party is required, that party
shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.

33



--------------------------------------------------------------------------------



 



     37.9. The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.
     37.10. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
     37.11. Landlord may, but shall not be obligated to, record a short form
memorandum hereof without Tenant’s consent. Tenant shall reasonably cooperate
with Landlord in such recording. Neither party shall record this Lease. Tenant
shall have the right to record a memorandum of this Lease (which Landlord shall
execute); provided, however, that Tenant shall be responsible for the cost of
recording any memorandum of this Lease, including any transfer or other taxes
incurred in connection with said recordation. Landlord shall reasonably
cooperate with Tenant in such recording at Tenant’s sole cost and expense.
     37.12. The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.
     37.13. Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 37.13 shall in any way alter the provisions of this Lease restricting
assignment or subletting.
     37.14. Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) day after deposit with a
reputable nationwide overnight delivery service; and, if given by certified mail
(return receipt requested), shall be deemed delivered three (3) business days
after the time the notifying party deposits the notice with the United States
Postal Service. Any notices given pursuant to this Lease shall be addressed to
Tenant at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.9 and 2.10, respectively. Either party may, by notice to the other
given pursuant to this Section, specify additional or different addresses for
notice purposes.
     37.15. This Lease shall be governed by, construed and enforced in
accordance with the laws of the State in which the Premises are located, without
regard to such State’s conflict of law principles.
     37.16. That individual or those individuals signing this Lease guarantee,
warrant and represent that said individual or individuals have the power,
authority and legal capacity to sign this Lease on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.
     37.17. To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited year-end financial statements reflecting
Tenant’s current financial condition. Tenant shall, within ninety (90) days
after the end of Tenant’s financial year, furnish Landlord with a certified copy
of Tenant’s audited year-end financial statements for the previous year. Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects. Notwithstanding the foregoing, the provisions of
this Section 37.17 shall not apply to Tenant so long as Tenant is a publicly
traded company that is listed on a United States stock exchange.
     37.18. This Lease is subject to any recorded covenants, conditions or
restrictions now or hereinafter affecting the Premises or Property (the
“CC&Rs”). Tenant shall comply with all CC&Rs except to the extent any future
CC&Rs (a) materially adversely affects Tenant’s use of the Premises for its
Permitted Use; or (b) materially increase Tenant’s costs under this Lease.

34



--------------------------------------------------------------------------------



 



38. Option to Extend Term. Tenant shall have the option (“Option”) to extend the
Term of this Lease as to the entire Premises (and no less than the entire
Premises) upon the following terms and conditions. Any extension of the Term
pursuant to any Option shall be on all the same terms and conditions as this
Lease, except as follows:
     38.1. Tenant shall have three (3) options to extend the Term of this Lease
by five (5) years each (each, an “Extended Term”), upon the same terms and
conditions as this Lease (except as provided below). Basic Annual Rent shall be
adjusted on the first (1st) day of each Extended Term and every twenty-four
(24) months thereafter in accordance with Article 6. The Basic Annual Rent
during each Extended Term shall equal the greater of: (a) the Fair Market Value
for the Extended Term; and (b) 102.5% of the then-current Basic Annual Rent at
the end of the then-current Term or Extended Term, as applicable. “Fair Market
Value” means the then-prevailing average annual rate that comparable landlords
have accepted in current transactions from new, non-equity (i.e., not being
offered equity in the Buildings), nonrenewal, nonexpansion and nonaffiliated
tenants of similar financial strength for comparable space in comparable class
“A” office buildings comparably located, with comparable size, quality and floor
height in a first class office building, or as appropriate, a laboratory
building, taking into consideration all relevant factors, including, without
limitation, the proposed lease term, the tenant inducements, allowances or
concessions, if any, and excluding specialized tenant improvements or tenant
paid improvements for a comparable term, with the determination of Fair Market
Value to take into account all relevant factors, including tenant inducements,
allowances or concessions, if any, the extent of the services provided or to be
provided to the Premises, and contraction and expansion options. In the event
the tenant inducements, allowances or concessions granted differ from the terms
contained in this Lease, an adjustment to the Fair Market Value shall be made on
a basis consistent with the adjustments commonly made in the market for
comparable differences and concession packages. If Landlord and Tenant cannot
agree on the Fair Market Value for purposes of any Extended Term then they shall
engage a mutually agreeable independent third party appraiser, which appraiser
shall be a real estate broker with at least ten (10) years’ experience in
appraising the rental value of leased commercial premises (for research and
development and laboratory uses) in the San Diego, California area (the
“Appraiser”). If the parties cannot agree on the Appraiser, each shall within
ten (10) days after such impasse appoint an Appraiser (meeting the
qualifications set forth above) and, within ten (10) days after the appointment
of both such Appraisers, those two Appraisers shall select a third Appraiser
meeting the qualifications set forth above. If either party fails to timely
appoint an Appraiser, then the Appraiser the other party appoints shall be the
sole Appraiser. Within ten (10) days after appointment of all Appraiser(s),
Landlord and Tenant shall each simultaneously give the Appraisers (with a copy
to the other party) its determination of Fair Market Value, with such supporting
data or information as each submitting party determines appropriate. Within ten
(10) days after such submissions, the Appraisers shall by majority vote select
either Landlord’s or Tenant’s Fair Market Value. The Appraisers may not select
or designate any other Fair Market Value. The determination of the Appraiser(s)
shall bind the parties
     38.2. The Option is not assignable separate and apart from this Lease.
     38.3. The Option is conditional upon Tenant giving Landlord written notice
of its election to exercise an Option at least twelve (12) months prior to the
end of the expiration of the initial term of this Lease and, if exercised, the
applicable Extended Term. Time shall be of the essence as to Tenant’s exercise
of each Option. Tenant assumes full responsibility for maintaining a record of
the deadlines to exercise any Option(s). Tenant acknowledges that it would be
inequitable to require Landlord to accept any exercise of any Option(s) after
the date provided for in this Section.
     38.4. Notwithstanding anything contained in this Article 38, Tenant shall
not have the right to exercise an Option:
          38.4.1 During the time commencing from the date Landlord delivers to
Tenant a written notice that Tenant is in monetary or material non-monetary
default under any provision of this Lease or the Parcel 3 Lease and continuing
until Tenant has cured the specified default; or
          38.4.2 At any time after any Default as described in Article 23 of
this Lease (provided, however, that, for purposes of this Subsection 38.4.2,
Landlord shall not be required to provide Tenant with notice of such Default)
and continuing until Tenant cures any such Default, if such Default is
susceptible to being cured; or

35



--------------------------------------------------------------------------------



 



          38.4.3 In the event that Tenant has defaulted in the performance of
its obligations under this Lease three (3) or more times and a service or late
charge has become payable under Section 23.1 for each of such defaults during
the twelve (12)-month period immediately prior to the date that Tenant intends
to exercise an Option, whether or not Tenant has cured such defaults.
     38.5. The period of time within which Tenant may exercise an Option shall
not be extended or enlarged by reason of Tenant’s inability to exercise such
Option because of the provisions of Section 38.4.
39. Tenant’s Authority. Tenant hereby covenants and warrants that (a) Tenant is
duly incorporated or otherwise established or formed and validly existing under
the laws of its state of incorporation, establishment or formation, (b) Tenant
has and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.
40. Landlord’s Authority. Landlord hereby covenants and warrants that
(a) Landlord is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Landlord has and is duly qualified to do business in the state in
which the Property is located, (c) Landlord has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Landlord’s obligations hereunder and (d) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
Landlord is duly and validly authorized to do so.
41. Confidentiality. Neither party shall disclose any terms or conditions of
this Lease (including Rent) or give a copy of this Lease to any third party, and
Landlord shall not release to any third party any nonpublic financial
information or nonpublic information about Tenant’s ownership structure that
Tenant gives Landlord, except (a) if required by Applicable Laws or in any
judicial proceeding, provided that the releasing party has given the other party
reasonable notice of such requirement, if feasible, (b) to a party’s attorneys,
accountants, brokers and other bona fide consultants or advisers, provided such
third parties agree to be bound by this Section or (c) to bona fide prospective
assignees or subtenants of this Lease, provided they agree in writing to be
bound by this Section.
42. Excavation. If any excavation shall be made upon land adjacent to or under
the Buildings, or shall be authorized to be made, Tenant shall afford to the
person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as said person shall deem
necessary or desirable to preserve and protect the Buildings from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without, subject to the terms and
conditions of this Lease, reducing or otherwise affecting Tenant’s obligations
under this Lease.
43. Telecommunications Equipment. At any time during the Term, subject to the
terms of this Article 43 and subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld or delayed, Tenant shall have the
exclusive right to install, at Tenant’s sole cost and expense, satellite or
microwave dishes or other communication equipment (the “Telecommunications
Equipment”) upon the roof of the Buildings. The physical appearance and the size
of the Telecommunications Equipment shall be subject to Landlord’s written
approval prior to installation, which approval will not unreasonably be
withheld, any covenants, conditions, or restrictions encumbering the Premises
and, any Applicable Laws. Tenant shall maintain such Telecommunications
Equipment in good condition and repair, at Tenant’s sole cost and expense. The
cost of the Telecommunications Equipment, including but not limited to the
permitting, installation, maintenance and removal thereof shall be at Tenant’s
sole cost and expense. If Tenant fails to maintain its Telecommunications
Equipment, or if Tenant fails to remove such Telecommunications Equipment upon
termination of this Lease, or fails to repair any damage caused by such removal,
Landlord may do so at Tenant’s expense. Tenant shall on demand reimburse
Landlord for all costs incurred by Landlord to effect such removal, which
amounts shall be deemed Additional Rent and shall include without limitation,
all sums disbursed, incurred or deposited by Landlord, including Landlord’s
costs, expenses and actual attorneys’ fees with interest thereon. Tenant shall
indemnify, defend and hold harmless Landlord from and against any loss, cost,
claim, lawsuit, liability or expense (including

36



--------------------------------------------------------------------------------



 




reasonable attorneys’ fees and disbursements) arising directly or indirectly out
of Tenant’s failure to perform any of its obligations under this Article 43.
44. Access to Premises. Subject to Section 30, Tenant shall be granted access to
the Premises (including the parking facilities) twenty-four (24) hours per day,
seven (7) days per week, every day of the year.
45. Secured Areas. Notwithstanding anything to the contrary set forth in this
Lease, Tenant may designate certain areas of the Premises as “Secured Areas”
should Tenant require such areas for the purpose of securing certain valuable
property or confidential information. Landlord may not enter such Secured Areas
except in the case of emergency or in the event of a Landlord inspection, in
which case Landlord shall provide Tenant with one (1) business day prior written
notice of the specific date and time of such Landlord inspection.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first above written.
LANDLORD:
BMR-9885 TOWNE CENTRE DRIVE LLC,
a Delaware limited liability company

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

TENANT:
ILLUMINA, INC.,
a Delaware corporation

         
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

[Signature Page — Parcels 1&2 Illumina Lease]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TENANT’S PERSONAL PROPERTY

1)   All Data Servers/Racks that are not mounted to the floor   2)   2 large
UPS’s

  a)   1 in the A/2 Data Room     b)   1 in the A/1 Shipping area

3)   RO/DI Water System   4)   Backup Generator   5)   Boardroom Electronics and
Podium   6)   All Modular Furniture   7)   All Shelving/Racking   8)   Reagent
Delivery System   9)   Caging Material   10)   All Equipment Specific to the
Production Process of Illumina other than Fume Hoods and Bio-Safety Cabinets

EXHIBIT A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS
     NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL
SUPPLANT ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY
BETWEEN THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1.   Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside of the
Premises without Landlord’s prior written consent. Landlord shall have the right
to remove, at Tenant’s sole cost and expense and without notice, any sign
installed or displayed in violation of this rule.

2.   If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, which window,
door or windowsill is (a) visible from the exterior of the Premises and (b) not
included in plans approved by Landlord, then Tenant shall promptly remove said
curtains, blinds, shades, screens or hanging plants or other similar objects at
its sole cost and expense.

3.   Tenant shall not obstruct any sidewalks or entrances to the Buildings, or
any halls, passages, exits, entrances or stairways within the Premises, in any
case that are required to be kept clear for health and safety reasons.

4.   Tenant shall not place a load upon any floor of the Premises that exceeds
the load per square foot that (a) such floor was designed to carry or (b) that
is allowed by Applicable Laws.

5.   Tenant shall not use any method of heating or air conditioning other than
as approved in writing by Landlord.

6.   Tenant shall not install any radio, television or other antenna, cell or
other communications equipment, or any other devices on the roof or exterior
walls of the Premises except as otherwise provided in the Lease. Tenant shall
not interfere with radio, television or other communications from or in the
Premises or elsewhere.

7.   Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Premises are prohibited, and Tenant
shall cooperate to prevent such activities.

8.   Tenant shall store all of its trash, garbage and Hazardous Materials within
its Premises or in designated receptacles outside of the Premises. Tenant shall
not place in any such receptacle any material that cannot be disposed of in the
ordinary and customary manner of trash, garbage and Hazardous Materials
disposal.

9.   The Premises shall not be used for any unlawful or reasonably objectionable
purposes. No cooking shall be done or permitted on the Premises; provided,
however, that Tenant may use (a) equipment approved in accordance with the
requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, and (b) microwave ovens for employees’ use;
provided, further, that any such equipment and microwave ovens are used in
accordance with Applicable Laws.

10.   Tenant shall not, without Landlord’s prior written consent, use the name
of the Premises, if any, in connection with or in promoting or advertising
Tenant’s business except as Tenant’s address.

11.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

EXHIBIT B-1

 



--------------------------------------------------------------------------------



 



12.   Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

13.   Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of Tenant, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against Tenant.

14.   These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms covenants,
agreements and conditions of the Lease.

15.   Landlord reserves the right to make such other reasonable rules and
regulations as, in its judgment, may from time to time be needed for safety and
security, the care and cleanliness of the Premises, or the preservation of good
order therein; provided, however, that Landlord shall provide written notice to
Tenant of such rules and regulations prior to them taking effect. Tenant agrees
to abide by these Rules and Regulations and any additional reasonable rules and
regulations issued or adopted by Landlord.

16.   Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s Agents to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities. No vehicles
are to be left in the parking areas overnight and no vehicles are to be parked
in the parking areas other than normally sized passenger automobiles,
motorcycles and pick-up trucks. No extended term storage of vehicles is
permitted. Landlord reserves the right, without cost or liability to Landlord,
to tow any vehicle if such vehicle’s audio theft alarm system remains engaged
for an unreasonable period of time. Washing, waxing, cleaning or servicing of
any vehicle in any portion of the Premises is prohibited.

17.   Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant’s employees, agents, clients, customers, invitees and
guests.

EXHIBIT B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ESTOPPEL CERTIFICATE

     
To:
  BMR-9885 Towne Centre Drive LLC
 
  17140 Bernardo Center Drive, Suite 222
 
  San Diego, CA 92128
 
  Attention: General Counsel/Real Estate
 
   
 
  BioMed Realty, L.P.
 
  c/o BioMed Realty Trust, Inc.
 
  17140 Bernardo Center Drive, Suite 222
 
  San Diego, CA 92128

Re: 9885 Towne Centre Drive (the “Premises”) at 9885 Towne Centre Drive, San
Diego, California (the “Property”)
     The undersigned tenant (“Tenant”) hereby certifies to you as follows:
1. Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [___], 20[___]. The Lease has not been cancelled, modified,
assigned, extended or amended [except as follows: [___]], and there are no other
agreements, written or oral, affecting or relating to Tenant’s lease of the
Premises or any other space at the Property. The lease term expires on [___],
20[___].
2. Tenant took possession of the Premises, currently consisting of [___] square
feet, on [___], 20[___], and commenced to pay rent on [___], 20[___]. Tenant has
full possession of the Premises, has not assigned the Lease or sublet any part
of the Premises, and does not hold the Premises under an assignment or
sublease[, except as follows: [___]].
3. All base rent, rent escalations and additional rent under the Lease have been
paid through [___], 20[___]. There is no prepaid rent[, except $[___]][, and the
amount of security deposit is $[___] [in cash][in the form of a letter of
credit]]. Tenant currently has no right to any future rent abatement under the
Lease.
4. Base rent is currently payable in the amount of $[___] per month.
5. Tenant is currently paying estimated payments of additional rent of $[___]
per month on account of real estate taxes, insurance, management fees and common
area maintenance expenses.
6. All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except [___]], and
all allowances to be paid to Tenant, including allowances for tenant
improvements, moving expenses or other items, have been paid.
7. The Lease is in full force and effect, free from default and free from any
event that could become a default under the Lease, and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [___]].
8. [Tenant has the following expansion rights or options for the Property:
[___].][Tenant has no rights or options to purchase the Property.]
9. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises in
violation of any environmental laws.
10. The undersigned has executed this Estoppel Certificate with the knowledge
and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements contained herein may be relied upon by [INSERT NAME OF PURCHASER OR
LENDER, AS APPROPRIATE],
EXHIBIT C-1

 



--------------------------------------------------------------------------------



 



[LANDLORD], BioMed Realty, L.P., BioMed Realty Trust, Inc., and any mortgagee of
the Property and their respective successors and assigns.
     Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.
Dated this [____] day of [_______], 20[__].
[___],
a [___]

         
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

EXHIBIT C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LETTER OF CREDIT
[On letterhead or L/C letterhead of Issuer.]
LETTER OF CREDIT
Date: _______, 200__

             
 
           
 
      (the “Beneficiary”)              
 
                     
 
                     
Attention:
           
 
           
L/C. No.:
           
 
           
Loan No.:
           
 
           

Ladies and Gentlemen:
     We establish in favor of Beneficiary our irrevocable and unconditional
Letter of Credit numbered as identified above (the “L/C”) for an aggregate
amount of $___, expiring at ___:00 p.m. on ___ or, if such day is not a Banking
Day, then the next succeeding Banking Day (such date, as extended from time to
time, the “Expiry Date”). “Banking Day” means a weekday except a weekday when
commercial banks in ___ are authorized or required to close.
     We authorize Beneficiary to draw on us (the “Issuer”) for the account of
___(the “Account Party”), under the terms and conditions of this L/C.
     Funds under this L/C are available by presenting the following
documentation (the “Drawing Documentation”): (a) the original L/C and (b) a
sight draft substantially in the form of Exhibit A, with blanks filled in and
bracketed items provided as appropriate. No other evidence of authority,
certificate, or documentation is required.
     Drawing Documentation must be presented at Issuer’s office at ___ on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means. Issuer will on request issue a receipt for
Drawing Documentation.
     We agree, irrevocably, and irrespective of any claim by any other person,
to honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.
     We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.
     If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.
     Partial drawings are permitted. This L/C shall, except to the extent
reduced thereby, survive any partial drawings.
     We shall have no duty or right to inquire into the validity of or basis for
any draw under this L/C or any Drawing Documentation. We waive any defense based
on fraud or any claim of fraud.
EXHIBIT D-1

 



--------------------------------------------------------------------------------



 



     The Expiry Date shall automatically be extended by one year (but never
beyond ___ the “Outside Date”) unless, on or before the date thirty (30) days
before any Expiry Date, we have given Beneficiary notice that the Expiry Date
shall not be so extended (a “Nonrenewal Notice”). We shall promptly upon request
confirm any extension of the Expiry Date under the preceding sentence by issuing
an amendment to this L/C, but such an amendment is not required for the
extension to be effective. We need not give any notice of the Outside Date.
     Beneficiary may from time to time without charge transfer this L/C, in
whole but not in part, to any transferee (the “Transferee”). Issuer shall look
solely to Beneficiary for payment of any fee for any transfer of this L/C.
Beneficiary or Transferee shall consummate such transfer by delivering to Issuer
the original of this L/C and a Transfer Notice substantially in the form of
Exhibit B, purportedly signed by Beneficiary, and designating Transferee. Issuer
shall promptly reissue or amend this L/C in favor of Transferee as Beneficiary.
Upon any transfer, all references to Beneficiary shall automatically refer to
Transferee, who may then exercise all rights of Beneficiary. Issuer expressly
consents to any transfers made from time to time in compliance with this
paragraph.
     Any notice to Beneficiary shall be in writing and delivered by hand with
receipt acknowledged or by overnight delivery service such as FedEx (with proof
of delivery) at the above address, or such other address as Beneficiary may
specify by written notice to Issuer. A copy of any such notice shall also be
delivered, as a condition to the effectiveness of such notice, to: ___ (or such
replacement as Beneficiary designates from time to time by written notice).
     No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.
     This L/C is subject to and incorporates by reference: (a) the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 500 (the “UCP”); and (b) to the extent not inconsistent with the
UCP, Article 5 of the Uniform Commercial Code of the State of New York.
Very truly yours,
[Issuer Signature]
EXHIBIT D-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SIGHT DRAFT
[BENEFICIARY LETTERHEAD]
TO:
[Name and Address of Issuer]
SIGHT DRAFT
AT SIGHT, pay to the Order of                     , the sum of
                     United States Dollars ($___). Drawn under [Issuer] Letter
of Credit No.                      dated                     .
[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                                         .]
[Name and signature block, with signature or purported signature of Beneficiary]
Date:                     
EXHIBIT D-3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANSFER NOTICE
[BENEFICIARY LETTERHEAD]
TO:
[Name and Address of Issuer] (the “Issuer”)
TRANSFER NOTICE
By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.                      dated                     
(the “L/C”), transfers the L/C to the following transferee (the “Transferee”):
[Transferee Name and Address]
The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.
[Name and signature block, with signature or purported signature of Beneficiary]
Date:                    
EXHIBIT D-4

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
RECORDED AT REQUEST OF
AND WHEN RECORDED RETURN TO:

             
 
                     
 
                     
 
                       
Attention:
           
 
           

SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT
     This Subordination, Nondisturbance, and Attornment Agreement (“Agreement”)
is made as of ___, ___ between                      (“Lender”), a
                    , having its principal place of business at
                    ,                     ,                      and Illumina,
Inc. (“Tenant”), a Delaware corporation, having its principal place of business
at 9855 through 9885 Towne Centre Drive, San Diego, California.
Recitals:
     A. Lender has agreed to make a loan to BMR-9865 Towne Center Drive LLC, a
Delaware limited liability company (“Landlord”), to be secured by a deed of
trust, dated                     , ___, and recorded on                     ,
___, as Instrument No.                     , in the Official Records of San
Diego County, California (together with all amendments, increases, renewals,
modifications, consolidations, spreaders, combinations, supplements,
replacements, substitutions, and extensions, either current or future, referred
to hereafter as the “Mortgage”) encumbering Landlord’s ownership interest in
real property located in San Diego County, State of California. The legal
description of the encumbered real property (the “Mortgage Premises”) is set
forth in Exhibit A, attached to this Agreement. The Mortgage, together with the
promissory note or notes, the loan agreement(s), and other documents executed in
connection with it are hereafter collectively referred to as the “Loan
Documents”.
     B. On                     , ___, Tenant and Landlord entered into that
certain Lease for a portion of the Mortgage Premises (the “Lease”). The Lease
creates a leasehold estate in favor of Tenant for space (the “Leased Premises”)
located on the Mortgage Premises.
     C. In connection with execution of the Mortgage, Landlord also executed and
delivered to Lender an [Assignment of Leases, Rents and Profits] dated
                    , ___, and recorded on                     , ___, as
Instrument No.                    , in the Official Records of the County
Recorder of San Diego, California concerning all rents, issues and profits from
the Mortgage Premises. This document, together with all amendments, renewals,
modifications consolidations, replacements, substitutions and extensions, is
hereafter referred to as the “Assignment of Rents.”
     TO CONFIRM their understanding concerning the legal effect of the Mortgage
and the Lease, in consideration of the mutual covenants and agreements contained
in this Agreement and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Tenant, intending to be legally
bound, agree and covenant as follows:
     1. Representations and Warranties. Tenant warrants and represents that the
Lease is in full force and effect and that, as of the date of this Agreement and
to Tenant’s actual knowledge, there is no default under the Lease by Landlord or
Tenant.
     2. Tenant Subordination.
          2.1 Subject to the provisions of Section 3, the Loan Documents shall
constitute a lien or charge on the Mortgage Premises that is prior and superior
to the Lease, to the leasehold estate created by it, and to all rights and
privileges of Tenant under it; by this
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



Agreement, the Lease, the leasehold estate created by it, together with all
rights and privileges of Tenant under it, is, subject to Section 3,
subordinated, at all times, to the lien or charge of the Loan Documents in favor
of Lender.
          2.2 By executing this Agreement, Tenant, subject to Section 3,
subordinates the Lease and Tenant’s interest under it to the lien right and
security title, and terms of the Loan Documents, and to all advances or payments
made, or to be made, under any Loan Document.
     3. Nondisturbance.
          3.1 Lender consents to the Lease.
          3.2 Despite Tenant’s subordination under Section 2, Tenant’s peaceful
and quiet possession of the Leased Premises shall not be disturbed and Tenant’s
rights and privileges under the Lease, shall not be diminished by Lender’s
exercise of its rights or remedies under the Loan Documents (subject to the
provisions of Section 5), provided that:
     (a) no Default (as defined in the Lease) exists; and
     (b) the Lease has not been canceled or terminated (without regard to
whether Landlord or Tenant is then in default under the Lease).
          3.3 Tenant shall not be named or joined in any foreclosure, trustee’s
sale, or other proceeding to enforce the Loan Documents unless such joinder
shall be legally required to perfect the foreclosure, trustee’s sale, or other
proceeding.
     4. Attornment.
          4.1 If Lender shall succeed to Landlord’s interest in the Mortgage
Premises by foreclosure of the Mortgage, by deed in lieu of foreclosure, or in
any other manner, Tenant shall be bound to Lender (and Lender shall be bound to
Tenant) under all the terms, covenants and conditions of the Lease for the
balance of its term with the same force and effect as if Lender were the
Landlord under the Lease. Tenant shall be deemed to have full and complete
attornment to, and to have established direct privity between Tenant and:
     (a) Lender when in possession of the Mortgage Premises;
     (b) a receiver appointed in any action or proceeding to foreclose the
Mortgage;
     (c) any party acquiring title to the Mortgage Premises; or
     (d) any successor to Landlord.
          4.2 Tenant’s attornment is self-operating, and it shall continue to be
effective without execution of any further instrument by any of the parties to
this Agreement or the Lease. Lender agrees to give Tenant written notice if
Lender has succeeded to the interest of the Landlord under the Lease. Subject to
Section 5, the terms of the Lease are incorporated into this Agreement by
reference.
          4.3 If the interests of Landlord under the Lease are transferred by
foreclosure of the Mortgage, deed in lieu of foreclosure, or otherwise, to a
party other than Lender (“Transferee”), in consideration of, and as condition
precedent to, Tenant’s agreement to attorn to any such Transferee, Transferee
shall be deemed to have assumed all terms, covenants, and conditions of the
Lease to be observed or performed by Landlord from the date on which the
Transferee succeeds to Landlord’s interests under the Lease; provided that the
liability of any Transferee to Tenant under the terms of the Lease shall be
limited in the same manner as Lender’s liability is limited under Section 5.
     5. Lender as Landlord. If Lender shall succeed to the interest of Landlord
under the Lease, Lender shall be bound to Tenant under all the terms, covenants
and conditions of the Lease, and Tenant shall, from the date of Lender’s
succession to the Landlord’s interest under the Lease, have the same remedies
against Lender for breach of the Lease that Tenant would have had under the
Lease against Landlord; provided, however, that despite anything to the contrary
in this Agreement or the Lease, Lender, as successor to the Landlord’s interest,
shall not be:
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



     (a) liable for any act or omission of any previous landlord (including
Landlord), provided that the foregoing shall not be construed to limit Tenant’s
right to possession of the Leased Premises for the entire term of the Lease, as
extended, on the terms and conditions of the Lease;
     (b) subject to any offsets or defenses which Tenant might have had against
any previous landlord (including Landlord) relating to any event or occurrence
before the date of attornment. The foregoing shall not limit either (a) Tenant’s
right to exercise against successor landlord any offset right otherwise
available to Tenant because of events occurring after the date of attornment, or
(b) successor landlord’s obligation to correct any conditions that existed as of
the date of attornment and that violate successor landlord’s obligations as
landlord under the Lease;
     (c) unless actually received by Lender, bound by any rent or additional
rent that Tenant might have paid for more than one month in advance to any prior
landlord (including Landlord), other than, and only to the extent of,
prepayments (if any) expressly required under the Lease; or
     (d) bound by an amendment or modification of the Lease which would
materially adversely affect any right of Landlord under the Lease made without
Lender’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, except for any amendment or modification evidencing
Tenant’s exercise of any rights expressly granted to Tenant in the Lease so long
as such amendment or modification reflects the terms and conditions provided
with regards to such rights as reflected in the Lease. Notwithstanding the
foregoing, any modification, amendment or waiver made or entered into between
Landlord and Tenant shall be binding as between Landlord and Tenant.
     6. Notice of Default; Right To Cure. Tenant agrees to give Lender prompt
written notice of any known default by Landlord under the Lease. Tenant agrees
that, before Tenant exercises any of its rights or remedies under the Lease,
Lender shall have the right, but not the obligation, to cure the default within
the same time given Landlord in the lease to cure the default, plus an
additional thirty (30) days. Tenant agrees that the cure period shall be
extended by the time reasonably necessary for Lender to commence foreclosure
proceedings and to obtain possession of the Mortgage Premises, provided that
this sentence shall not apply if the breach or default by Landlord poses an
immediate threat to the health, safety or welfare of Tenant’s employees,
customers or invitees at the Leased Premises, provided further that:
     (a) Lender shall notify Tenant of Lender’s intent to effect its remedy
within thirty (30) days after receipt of Tenant’s notice;
     (b) Lender initiates immediate steps to foreclose on or to recover
possession of the Mortgage Premises;
     (c) Lender initiates legal proceedings to appoint a receiver for the
Mortgage Premises or to foreclose on or recover possession of the Mortgage
Premises within the thirty (30) day period; and
     (d) Lender prosecutes such proceedings and remedies with due diligence and
continuity to completion.
     Tenant also agrees to its use its commercially reasonable efforts to give
Lender notice of any casualty damage to the Mortgage Premises, but Tenant’s
failure to provide such notice shall not be a default under this Agreement.
     7. Assignment of Rents. If Landlord defaults in its performance of the
terms of the Loan Documents, Tenant agrees to recognize the Assignment of Rents
made by Landlord to Lender and shall pay to Lender, as assignee, from the time
Lender gives Tenant written notice that Landlord is in default under the terms
of the Loan Documents, the rents under the Lease, but only those rents that are
due or that become due under the terms of the Lease after notice by
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



Lender. Payments of rents to Lender by Tenant under the assignment of rents and
Landlord’s default shall continue until the first of the following occurs:
     (a) No further rent is due or payable under the Lease;
     (b) Lender gives Tenant written notice that the Landlord’s default under
the Loan Documents has been cured and instructs Tenant that the rents shall
thereafter be payable to Landlord; or
     (c) The lien of the Mortgage has been foreclosed and the purchaser at the
foreclosure sale (whether Lender or a Transferee) gives Tenant written notice of
the foreclosure sale. On giving written notice, the purchaser shall succeed to
Landlord’s interests under the Lease, after which time the rents and other
benefits due Landlord under the Lease shall be payable to the purchaser as the
owner of the Mortgage Premises.
     8. Tenant’s Reliance. When complying with the provisions of Section 7,
Tenant shall be entitled to rely on the notices given by Lender under Section 7,
and Landlord agrees to release, relieve, protect and indemnify Tenant from and
against any and all loss, claim, damage, or liability (including reasonable
attorney’s fees) arising out of Tenant’s compliance with such notice.
     Tenant shall be entitled to full credit under the Lease for any rents paid
to Lender in accordance with Section 7 to the same extent as if such rents were
paid directly to Landlord. Any dispute between Lender (or Lender’s Transferee)
and Landlord as to the existence of a default by Landlord under the terms of the
Mortgage, the extent or nature of such default, or Lender’s right to foreclosure
of the Mortgage, shall be dealt with and adjusted solely between Lender (or
Transferee) and Landlord, and Tenant shall not be made a party to any such
dispute (unless required by law).
     9. Lender’s Status. Nothing in this Agreement shall be construed to be an
agreement by Lender to perform any covenant of the Landlord under the Lease
unless and until it obtains title to the Mortgage Premises by power of sale,
judicial foreclosure, or deed in lieu of foreclosure, or obtains possession of
the Mortgage Premises under the terms of the Loan Documents.
     10. Cancellation of Lease. Tenant agrees that it will not cancel,
terminate, or surrender the Lease, except at the normal expiration of the Lease
term or as provided in the Lease, or except as otherwise provided in Section 5
above, enter into any agreement, amendment, or modification of the Lease except
any agreement, amendment, or modification contemplated by or provided by the
terms of the Lease unless Lender gives its prior written consent, which shall
not be unreasonably withheld, conditioned or delayed; provided, however, that no
Lender consent shall be required pursuant to a termination permitted under the
Lease.
     11. Special Covenants. Despite anything in this Agreement or the Lease to
the contrary, if Lender acquires title to the Mortgage Premises, Tenant agrees
that: Lender shall have the right at any time in connection with the sale or
other transfer of the Mortgage Premises to assign the Lease or Lender’s rights
under it to any person or entity, and that Lender, its officers, directors,
shareholders, agents, and employees shall be released from any further liability
under the Lease arising after the date of such transfer, provided that the
assignee of Lender’s interest assumes Lender’s obligations under the Lease
(including liability for all obligations accruing prior to the date of the
assignment), in writing, from the date of such transfer.
     12. Transferee’s Liability. If a Transferee acquires title to the Mortgage
Premises:
     (a) Tenant’s recourse against Transferee for default under the Lease shall
be limited to the Mortgage Premises or any sale, insurance, or condemnation
proceeds from the Mortgage Premises;
     (b) Tenant shall look exclusively to Transferee’s interests described in
(a) above for the payment and discharge of any obligations imposed on Transferee
under this Agreement or the Lease ; and
     (c) Transferee, its officers, directors, shareholders, agents, and
employees are released and relieved of any personal liability under the Lease;
and
EXHIBIT E-4

 



--------------------------------------------------------------------------------



 



     (d) Tenant shall not collect or attempt to collect any judgment out of any
other assets, or from any general or limited partners or shareholders of
Transferee.
     Notwithstanding the foregoing, Tenant reserves all rights and remedies
available to it in law or in equity against the prior landlord.
     13. Transferee’s Performance Obligations. Subject to the limitations
provided in Sections 11 and 12, if a Transferee acquires title to the Mortgage
Premises, the Transferee shall perform and recognize: all tenant improvement
allowance provisions, all rent-free and rent rebate provisions, and all options
and rights of offer, in addition to Landlord’s other obligations under the
Lease.
     14. Notice. All notices required by this Agreement shall be given in
writing and shall be deemed to have been duly given for all purposes when:
     (a) deposited in the United States mail (by registered or certified mail,
return receipt requested, postage prepaid); or
     (b) deposited with a nationally recognized overnight delivery service such
as Federal Express or Airborne.
     Each notice must be directed to the party to receive it at its address
stated below or at such other address as may be substituted by notice given as
provided in this Section.
     The addresses are:

             
 
           
 
  Lender:        
 
           
 
           
 
           
 
           
 
           
 
      Attention:                                                           
 
           
 
  Copy to:        
 
           
 
           
 
           
 
           
 
           
 
      Attention:                                                           
 
           
 
  Tenant:   Illumina, Inc.    
 
      9885 Towne Centre Drive    
 
      San Diego, CA 92121    
 
      Attention: Christian Henry    
 
                Copy to:   Allen Matkins Leck Gamble Mallory & Natsis LLP
 
      501 West Broadway, 15th Floor    
 
      San Diego, CA 92121    
 
      Attention: Martin L. Togni, Esq.    

Copies of notices sent to the parties’ attorneys or other parties are courtesy
copies, and failure to provide such copies shall not affect the effectiveness of
a notice given hereunder.
     15. Miscellaneous Provisions.
          15.1 This Agreement may not be modified orally; it may be modified
only by an agreement in writing signed by the parties or their
successors-in-interest. This Agreement shall inure to the benefit of and bind
the parties and their successors and assignees.
          15.2 The captions contained in this Agreement are for convenience only
and in no way limit or alter the terms and conditions of the Agreement.
          15.3 This Agreement has been executed under and shall be construed,
governed, and enforced, in accordance with the laws of the State of California
except to the extent that California law is preempted by the U.S. federal law.
The invalidity or unenforceability of one or more provisions of this Agreement
does not affect the validity or enforceability of any other provisions.
EXHIBIT E-5

 



--------------------------------------------------------------------------------



 



          15.4 This Agreement has been executed in duplicate. Lender and Tenant
agree that one (1) copy of the Agreement will be recorded.
          15.5 This Agreement shall be the entire and only agreement concerning
subordination of the Lease and the leasehold estate created by it, together with
all rights and privileges of Tenant under it, to the lien or charge of the Loan
Documents and shall supersede and cancel, to the extent that it would affect
priority between the Lease and the Loan Documents, any previous subordination
agreements, including provisions, if any, contained in the Lease that provide
for the subordination of the Lease and the leasehold estate created by it to a
deed of trust or mortgage.
          15.6 This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which copies, taken together, shall constitute but one and the same
instrument. Signature and acknowledgment pages may be detached from the copies
and attached to a single copy of this Agreement to physically form one original
document, which may be recorded without an attached copy of the Lease.
          15.7 If any legal action or proceeding is commenced to interpret or
enforce the terms of this Agreement or obligations arising out of it, or to
recover damages for the breach of the Agreement, the party prevailing in such
action or proceeding shall be entitled to recover from the non-prevailing party
or parties all reasonable attorneys’ fees, costs, and expenses it has incurred.
          15.8 Unless the context clearly requires otherwise, (a) the plural and
singular numbers will each be deemed to include the other; (b) the masculine,
feminine, and neuter genders will each be deemed to include the others; (c)
“shall,” “will,” “must,” “agrees,” and “covenants” are each mandatory; (d) “may”
is permissive; (e) “or” is not exclusive; and (f) “includes” and “including” are
not limiting.
(Signature Page Follows)
EXHIBIT E-6

 



--------------------------------------------------------------------------------



 



Executed on the date first above written.

                 
 
                    LENDER:        
 
                    [                                        ],           a
[                                        ]      
 
               
 
  By:            
 
           
 
  Name:            
 
         
 
  Title:            
 
         
 
                    TENANT:        
 
                    ILLUMINA, INC.,             a Delaware corporation  
 
               
 
  By:            
 
         
 
  Name:            
 
         
 
  Title:            
 
                  Accepted and Agreed To:  
 
                    BMR-9865 TOWNE CENTRE DRIVE LLC,         a Delaware limited
liability company  
 
               
 
  By:   BIOMED REALTY, L.P.,    
 
      a Maryland limited partnership its Member    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EXHIBIT E-7

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS
STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
     On                      before me,
                                        , a Notary Public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacit(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
     WITNESS my hand and official seal.

         
 
       
 
       
 
  Signature of Notary Public    

(This area for official notarial seal)
STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
     On                      before me,
                                        , a Notary Public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacit(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
     WITNESS my hand and official seal.

         
 
       
 
       
 
  Signature of Notary Public    

(This area for official notarial seal)
EXHIBIT E-8

 



--------------------------------------------------------------------------------



 



STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
     On                     before me,                                         ,
a Notary Public, personally appeared                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacit(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
     WITNESS my hand and official seal.

         
 
       
 
       
 
  Signature of Notary Public    

(This area for official notarial seal)
EXHIBIT E-9

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
(See Attached)
EXHIBIT E-10

 



--------------------------------------------------------------------------------



 



EXHIBIT F
RECIPROCAL EASEMENT AGREEMENT
RECORDING REQUESTED BY:
BMR-9865 Towne Centre Drive LLC
General Counsel / Finance Department
17140 Bernardo Center Drive, Suite 222
San Diego, CA 92128
 
SPACE ABOVE LINE FOR RECORDER’S USE ONLY
RECIPROCAL EASEMENT AND COVENANT AGREEMENT
     This RECIPROCAL EASEMENT AND COVENANT AGREEMENT (together with all exhibits
attached hereto and by this reference incorporated herein, this “Agreement”) is
made and entered into as of , 2007 (the “Effective Date”), by and between
BMR-9885 TOWNE CENTRE DRIVE LLC, a Delaware limited liability company (together
with its successors and assigns, the “Parcels 1&2 Owner”), whose address is
17140 Bernardo Center Drive, Suite 222, San Diego, California 92128 and BMR-9865
TOWNE CENTRE DRIVE LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parcel 3 Owner” and, together with the Parcels 1&2
Owner, the “Owners”)), whose address is 17140 Bernardo Center Drive, Suite 222,
San Diego, California 92128.
RECITALS
     A. WHEREAS, the Parcels 1&2 Owner owns three (3) parcels of real property
located in the City of San Diego, County of San Diego, State of California,
legally described as: (1) Parcel 1 of Parcel Map 18286 filed with the San Diego
County Recorder on June 21, 1999 (together with any easements and appurtenances
thereto, the “Parcel 1 Land”); (2) Parcel 2 of Parcel Map 18286 filed with the
San Diego County Recorder on June 21, 1999 (together with any easements and
appurtenances thereto, the “Parcel 2 Land” and, together with the Parcel 1 Land,
the “Parcels 1&2 Land”); and (3) Parcel 3 of Parcel Map 18286 filed with the San
Diego County Recorder on June 21, 1999 (together with any easements and
appurtenances thereto, the “Parcel 3 Land” and, collectively with the Parcel 1
Land and the Parcel 2 Land, the “Parcels”). The Parcels 1&2 Land is improved by
two (2) buildings consisting of approximately 104,870 square feet of space (the
“Parcels 1&2 Building”), and the Parcel 3 Land is improved by one (1) building
consisting of approximately 11,000 square feet of space (the “Parcel 3
Building”).
     B. WHEREAS, concurrently herewith, the Parcels 1&2 Owner is conveying to
the Parcel 3 Owner all of its right, title and interest in the Parcel 3 Land,
together with the Parcel 3 Building.
     C. WHEREAS, the Parcel 3 Owner intends to construct an additional building
on the Parcel 3 Land (the “Additional Parcel 3 Building” and, collectively with
the Parcels 1&2 Building and the Parcel 3 Building, the “Buildings”), totaling
approximately 83,866 rentable square feet.
     D. WHEREAS, the Parcel 3 Land is improved by, among other things, a fitness
center, a full court basketball/sports courts, outdoor seating areas, dressing,
locker and working rooms, restrooms, and showers (the “Recreation Facilities”).
     E. WHEREAS, pursuant to that certain: (a) Amended and Restated Lease dated
as of January 26, 2007 (the “Parcels 1&2 Lease”), the Parcels 1&2 Owner is
leasing the Parcels 1&2 Building to Illumina, Inc., a Delaware corporation (the
“Parcels 1&2 Tenant”); (b) Lease dated as of January 26, 2007 (the “Parcel 3
Lease”), the Parcel 3 Owner is leasing a portion of the Parcel 3 Building and,
upon completion, the Additional Parcel 3 Building, to Illumina, Inc., a Delaware
corporation (the “Parcel 3 Tenant”); and (c) Eastgate Pointe Building “D” Lease
dated as of July 6, 2000 (the “Diversified Lease”), Diversified Eastgate Pointe,
LLC, a California limited liability company (as successor in interest to Matsix
Investments, Inc., “Diversified” and, together with the Parcels 1&2 Tenant and
the Parcel 3 Tenant, the “Tenants”), is leasing a portion of the Parcel 3
Building.
EXHIBIT F-1

 



--------------------------------------------------------------------------------



 



     F. WHEREAS, the Parcels 1&2 Owner and the Parcel 3 Owner desire to grant
each other and their respective Tenants certain rights to use their respective
Parcels, including access rights, parking rights, and certain rights to use the
Recreation Facilities, all in accordance with the following.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and accuracy of which is hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
     1. Grant of Easement Rights, Etc.
          1.1 Grant by Parcels 1&2 Owner. Subject to the terms and conditions
hereof: the Parcels 1&2 Owner hereby grants, bargains, sells and conveys
perpetually to the Parcel 3 Owner and its successors in title, for the benefit
of, and appurtenant to, the Parcel 3 Land, a non-exclusive easement and right of
way (the “Parcels 1&2 Driveway Easement”) for the Parcel 3 Benefited Parties (as
defined below) over, upon, through and across the portions of the easement area
described on Exhibit A attached hereto and incorporated hereby (the “Parcels 1&2
Driveway Servient Tenement”), to be used in common with the Parcels 1&2
Benefited Parties (as defined below), for vehicular or pedestrian ingress,
egress and access (“Access”) to and from the public streets adjacent to the
Parcel 3 Land.
          1.2 Grant by Parcel 3 Owner. Subject to the terms and conditions
hereof: the Parcel 3 Owner hereby grants, bargains, sells and conveys
perpetually to the Parcels 1&2 Owner and its successors in title, for the
benefit of, and appurtenant to, the Parcels 1&2 Land, the following easements
and licenses:
          (a) Parcel 3 Driveway Easement: a non-exclusive easement and right of
way (the “Parcel 3 Driveway Easement”) for the Parcels 1&2 Benefited Parties
over, upon, through and across the portions of the easement area described on
Exhibit A attached hereto and incorporated hereby (the “Parcel 3 Driveway
Servient Tenement” and together with the Parcels 1&2 Driveway Servient Tenement,
the “Driveway Servient Tenements”), to be used in common with the Parcel 3
Benefited Parties, for Access to and from the public streets adjacent to Parcels
1&2 Land.
          (b) Parking Easement: from and after substantial completion of the
Additional Parcel 3 Building, a non-exclusive easement and right of way (the
“Parking Easement”) for the Parcels 1&2 Benefited Parties over, upon, through
and across the portions of the easement area and to use the parking spaces
described on Exhibit B attached hereto and incorporated hereby (the “Parking
Servient Tenement”), to be used in common with the Parcel 3 Benefited Parties,
for vehicular parking and Access to the Parcels 1&2 Land. The Parcel 3 Owner has
the right to reasonably establish the location of the pedestrian pathways in the
Parking Servient Tenement so as to minimize (i) the impact on the number of
parking spaces within the Parcel 3 Land and (ii) the likely disruption to the
Parcel 3 Benefited Parties.
          (c) Recreation Facilities: a non-exclusive license (the “Recreation
Facilities License” and, collectively with the Parcel 3 Driveway Easement, the
Parking Easement and the Access Easement, the “Parcel 3 Easements” and, together
with the Parcels 1&2 Driveway Easement, the “Easements”)) for the Parcels 1&2
Benefited Parties, to be used in common with the Parcel 3 Benefited Parties, to
Access, use and enjoy the Recreation Facilities located on the Parcel 3 Land.
The Recreation Facilities License shall include the right of ingress, egress and
regress for pedestrian traffic over and across any and all sidewalks, elevators,
stairways, paths, valleys and lanes within Parcel 3 Land which provides
reasonably direct access from the Parcels 1&2 Land to the Recreation Facilities,
as further described on Exhibit C attached hereto and incorporated hereby (the
“Recreation Facilities Servient Tenement” and, collectively with the Parcel 3
Driveway Servient Tenement, and the Parking Servient Tenement, the “Parcel 3
Servient Tenements” and, together with the Parcels 1&2 Driveway Servient
Tenement, the “Servient Tenements”).
EXHIBIT F-2

 



--------------------------------------------------------------------------------



 



          1.3 Temporary Parking Easement. In addition to the Parcel 3 Easements
granted in Section 1.2, the Parcel 3 Owner hereby grants, bargains, sells and
conveys to the Parcels 1&2 Owner and its successors in title, for the benefit
of, and appurtenant to, the Parcels 1&2 Land, a non-exclusive temporary easement
and right of way (the “Temporary Parking Easement”) for the Parcels 1&2
Benefited Parties over, upon, through and across the portions of the easement
area and to use the parking spaces and the pedestrian pathways described on
Exhibit D attached hereto and incorporated hereby (the “Temporary Parking
Servient Tenement”), to be used in common with the Parcel 3 Benefited Parties,
for vehicular parking and Access to the Parcels 1&2 Land. The Parcel 3 Owner has
the right to reasonably establish the location of the pedestrian pathways in the
Temporary Parking Servient Tenement so as to minimize (a) the impact on the
number of parking spaces within the Parcel 3 Land and (b) the likely disruption
to the Parcel 3 Benefited Parties. The Temporary Parking Easement shall be
irrevocable until substantial completion of the Additional Parcel 3 Building
(the “Additional Parcel 3 Building Substantial Completion Date”). During the
term of the Temporary Parking Easement, the Temporary Parking Easement shall be
considered for all purposes under this Agreement as a “Parking Easement.”
Immediately upon the Additional Parcel 3 Building Substantial Completion Date,
the Temporary Parking Easement shall immediately terminate.
          1.4 In General. For purposes of this Agreement the following shall
apply:
          (a) The term “Parcels 1&2 Benefited Parties” shall mean the Parcels
1&2 Owner, the Parcels 1&2 Tenant, and any person from time to time entitled to
the use and occupancy of any portion of the improvements on the Parcel 3 Land as
an owner or under any lease, sublease, license, concession or other similar
agreement, and any of their officers, directors, members, employees, agents,
contractors, customers, vendors, suppliers, visitors, guests, invitees,
licensees, tenants, subtenants and concessionaires.
          (b) The term “Parcel 3 Benefited Parties” shall mean the Parcel 3
Owner, the Parcel 3 Tenant, Diversified, and any person from time to time
entitled to the use and occupancy of any portion of the improvements on the
Parcels 1&2 Land as an owner or under any lease, sublease, license, concession
or other similar agreement, and any of their officers, directors, members,
employees, agents, contractors, customers, vendors, suppliers, visitors, guests,
invitees, licensees, tenants, subtenants and concessionaires.
          (c) The term “Benefited Parties” shall mean the Parcels 1&2 Benefited
Parties and the Parcel 3 Benefited Parties.
          (d) The Easements are not exclusive. Without limiting the generality
of the foregoing, each Owner may also use their property for any purposes which
does not unreasonably interfere with such uses by the other Owner, and/or convey
easements appurtenant or in gross upon, under, over and across their property to
other persons, public and private, for the same purposes as the other Owner’s
use thereof, and for other purposes which do not unreasonably interfere with
such uses by the other Owner, without necessity for further consent or
documentation of any kind by such Owner.
          (e) This Agreement, and the protective covenants, conditions,
restrictions, grants of easements, licenses, rights, rights-of-way, liens,
charges and equitable servitudes set forth therein or herein, shall, except as
otherwise expressly provided therein or herein, (a) be irrevocable and perpetual
in nature (other than the Temporary Parking Easement), (b) be binding upon all
persons having or acquiring any right, title or interest in any property
encumbered thereby, or any part thereof, and upon any successors or assigns to
any such right, title or interest, (c) inure to the benefit of all persons
having or acquiring any right, title or interest in any properties benefited
thereby, or any part thereof, and upon any successors or assigns to any such
right, title or interest, and (d) constitute covenants running with the land
pursuant to applicable law, including without limitation Section 1468 of the
Civil Code of the State of California.
          (f) The Parcel 3 Easements shall be appurtenant to and shall run with
fee title to the Parcels 1&2 Land. The Parcels 1&2 Driveway Easement shall be
appurtenant to and shall run with fee title to the Parcel 3 Land.
EXHIBIT F-3

 



--------------------------------------------------------------------------------



 



          (g) Nothing herein contained shall be deemed to be a gift or
dedication of any rights in any Parcels to or for the benefit of the general
public or for any public purposes whatsoever, it being the intention of the
parties hereto that this Agreement shall be strictly limited to and for the
purposes herein expressed.
     2. Covenants of the Parcels 1&2 Owner. The Parcels 1&2 Owner covenants and
agrees as follows:
          2.1 Injury, Damage, and Indemnification. The Parcels 1&2 Owner shall
exercise its rights and perform its obligations under this Agreement so as to
reasonably minimize interference with the use of the Parcel 3 Land or
unreasonably disturb any of the Parcel 3 Benefited Parties, including any
construction or alteration work undertaken by the Parcel 3 Owner on the Parcel 3
Land. Subject to Section 6.4, if, in entering any of the Parcel 3 Servient
Tenements, any of the Parcels 1&2 Benefited Parties causes any damage other than
ordinary wear and tear, to landscaping, pavement, site improvements, or other
real or personal property located on the Parcel 3 Land, or causes any injury to
any person, whether such damage, release, or injury is intentional or
unintentional, then the Parcels 1&2 Owner shall:
               (a) promptly reimburse the Parcel 3 Owner the cost to repair any
and all physical damage as necessary to substantially restore the affected area
to the condition that existed immediately before such physical damage; and
               (b) indemnify, defend, and hold harmless the Parcel 3 Owner from
and against any and all demands, claims, liabilities, losses, costs, expenses,
actions, causes of action, damages or judgments, and all expenses (including,
without limitation, attorneys’ fees, mechanic’s liens, charges and
disbursements) incurred in investigating or resisting the same (collectively,
“Claims”) resulting from such damage or injury in accordance with Section 8.
          2.2 No Change of Use. The Parcels 1&2 Owner shall not permit or create
a substantial, permanent or indefinite change in its use of the Parcels 1&2
Driveway Easement.
     3. Covenants of the Parcel 3 Owner. The Parcel 3 Owner covenants and agrees
as follows:
          3.1 Injury, Damage, and Indemnification. Subject to Section 6.4, if,
in entering the Parcels 1&2 Driveway Servient Tenement, any of the Parcel 3
Benefited Parties cause any damage other than ordinary wear and tear, to
landscaping, pavement, site improvements, or other real or personal property
located on the Parcels 1&2 Driveway Servient Tenement, or causes any injury to
any person, whether such damage, release, or injury is intentional or
unintentional, then the Parcel 3 Owner shall:
               (a) promptly reimburse the Parcels 1&2 Owner the cost to repair
any and all physical damage as necessary to substantially restore the affected
area to the condition that existed immediately before such physical damage; and
               (b) indemnify, defend, and hold harmless the Parcels 1&2 Owner
from and against any and Claims resulting from such damage or injury in
accordance with Section 8.
          3.2 No Change of Use. The Parcel 3 Owner shall not permit or create a
substantial, permanent or indefinite change in its use of the Parcel 3 Easements
other than in connection with the construction of the Additional Parcel 3
Building.
     4. Maintenance and Repair of Servient Tenements.
          4.1 Maintenance of Servient Tenements.
               (a) General Provisions.
          (i) As used in this Agreement, the term “Maintenance” (or as a verb,
to “Maintain”) means maintain, repair, sweep, and otherwise operate the Servient
Tenements, as applicable, so that at all times the Servient Tenements, as
applicable, are in a reasonable condition and state of reasonable repair
sufficient for use in accordance with this Agreement.
EXHIBIT F-4

 



--------------------------------------------------------------------------------



 



          (ii) As used in this Agreement, the term “good condition and repair”
means in a condition which is not less than the condition of such Servient
Tenement on the date on which this Agreement was initially recorded, normal wear
and tear excepted.
     (b) Driveway Servient Tenements. The Parcels 1&2 Owner and the Parcel 3
Owner shall each, at their respective cost and expense, Maintain all paved
surfaces within the portion of the Driveway Servient Tenement on its respective
parcel of land with a paved surface and in a smooth, clean, orderly, safe and
good state of repair and condition.
     (c) Parking Servient Tenement. The Parcel 3 Owner shall on a timely basis
perform all Maintenance for the Parking Servient Tenement at the Parcel 3
Owner’s sole cost and expense. The Parking Servient Tenement shall be maintained
in good condition and repair, including all paved surfaces within the portion of
the Parking Servient Tenement with a paved surface and in a smooth, clean,
orderly, safe and good state of repair and condition. The Parcel 3 Owner shall
make all repairs or replacements of, in, on, under, within, upon or about such,
property, whether said repairs involve ordinary or extraordinary repairs or
replacements, necessary to keep the same in safe and good operating and
condition, howsoever the necessity or desirability thereof may arise, and
whether or not necessitated by wear, tear, obsolescence, defects or otherwise.
     (d) Recreation Facilities.
          (i) The Parcel 3 Owner shall on a timely basis perform all Maintenance
for the Recreation Facilities Servient Tenement at the Parcel 3 Owner’s sole
cost and expense. The Recreation Facilities Servient Tenement shall be
maintained in good condition and repair, including all paved surfaces within the
portion of the Recreation Facilities Servient Tenement with a paved surface and
in a smooth, clean, orderly, safe and good state of repair and condition
          (ii) The Parcel 3 Owner shall on a timely basis Maintain in good
condition and repair and make all repairs or replacements of, in, on, under,
within, upon or about such, Recreation Facilities, whether said repairs or
replacements are to the interior or exterior thereof, or structural or
non-structural components thereof, or involve ordinary or extraordinary repairs
or replacements, necessary to keep the same in safe and good operating and
condition, howsoever the necessity or desirability thereof may arise, and
whether or not necessitated by wear, tear, obsolescence, defects or otherwise.
In the event the Parcel 3 Owner decides to replace any of the Recreation
Facilities, the Parcel 3 Owner shall replace such Recreation Facilities with
Recreation Facilities substantially equivalent or better and providing
substantially the same quality of service or better.
          (iii) No material changes in the improvements or use of the Recreation
Facilities shall be permitted without the prior written approval of Parcels 1&2
Owner, which consent shall not be unreasonably withheld, conditioned or delayed.
          4.2 Waste. Neither the Parcels 1&2 Owner nor the Parcel 3 Owner shall
suffer or commit, and shall use all reasonable precaution to prevent, waste to
any of their respective Servient Tenements.
          4.3 Failure to Maintain the Servient Tenements. If an Owner shall fail
to perform the Maintenance of its respective Servient Tenements as set forth in
Section 4.1, the other Owner shall have the right, but not the obligation,
(a) following thirty (30) days’ written notice and opportunity to cure (or such
longer period as may be necessary to cure such failure if such default cannot be
completed within such period provided such Owner commences to cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion), or (b) in the case of any facts or circumstances that create an
imminent risk of damage to such Servient Tenements or injury to, or death of,
persons, without written notice, to perform such Maintenance as it deems
reasonable and necessary. Upon written demand, the Owner in default shall
reimburse the other Owner for the reasonable costs incurred by it in performing
such Maintenance. Such written demand for payment shall include a statement of
costs and reasonable detail of expenses.
EXHIBIT F-5

 



--------------------------------------------------------------------------------



 



          4.4 Damage or Destruction. Subject to Section 4.5, if any portion of
the Servient Tenements are damaged by fire or other perils, then the Owner of
such Servient Tenements shall, at such Owner’s sole cost and expense, commence
and proceed diligently with the work of repair, reconstruction and restoration
of such Servient Tenements, in as timely a manner as practicable under the
circumstances.
          4.5 Condemnation. Notwithstanding anything to the contrary set forth
herein, neither Owner shall have any obligation to restore, reconstruct or
replace any of the Servient Tenements located on its property in the event that
such Servient Tenements is taken pursuant to a condemnation (or similar) action
by a governmental or quasi-governmental entity. In any of such events, this
Agreement shall automatically terminate without the need for any further action
by any Owner as to such Servient Tenements that has been affected by such
casualty or condemnation.
          4.6 Compliance with Law. Each Owner and each Benefited Party shall, at
its sole cost and expense, promptly comply with all federal, state and local
laws, ordinances, regulations, codes, rules, orders and safety guidelines
pertaining to this Agreement, the Parcels 1&2 Land, the Parcel 3 Land, or any
other matter within the scope of this Agreement (collectively, “Laws”) and all
recorded documents or recorded amendments thereto affecting the Parcels or any
portion thereof, and with the requirements of any board of fire underwriters or
other similar body now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Parcels.
          4.7 Rules and Regulations. The Parcel 3 Owner may establish and
modify, from time to time, reasonable rules and regulations (the “Rules and
Regulations”) governing the use of the Recreation Facilities. The Parcels 1&2
Owner covenants and agrees to use commercially reasonable efforts to cause the
Parcels 1&2 Benefited Parties to comply with all applicable Rules and
Regulations. The Parcel 3 Owner shall have the right to refuse to allow any of
the Parcels 1&2 Benefited Parties access to the Recreation Facilities if such
Parcels 1&2 Benefited Party has not complied with the applicable Rules and
Regulations after receiving written notice of such failure to comply.
          4.8 Use of Easements.
          (a) The use of the Easements by the parties hereto shall be expressly
conditioned upon the compliance by such parties with each of the terms and
conditions specified in this Agreement (including, but not limited to, the
applicable Rules and Regulations), which Rules and Regulations shall be
uniformly applied by the parties hereto to all Benefited Parties without
discrimination.
          (b) No fence or other barrier shall be erected or permitted within or
across any portion of the Driveway Servient Tenements or the Parking Servient
Tenement which would prevent or obstruct the passage of pedestrian or vehicular
travel; provided, however, that the foregoing shall not prohibit the temporary
erection of barricades which are reasonably necessary for security and/or safety
purposes in connection with the construction of the Additional Parcel 3
Building, provided that all such work shall be conducted to reasonably minimize
the interference with the use of such Servient Tenement, and such work shall be
diligently prosecuted to completion.
          (c) Access Cards. Notwithstanding any other provision of this
Agreement, the Parcel 3 Owner shall have the right to restrict access to the
Recreation Facilities located in the Parcel 3 Building, subject to the
provisions of this Section 4.8:
               (i) The access to the Recreation Facilities if locked, shall
incorporate into their design a system of being opened by an access card, entry
key, remote control mechanism or other similar controlled access device (an
“Access Card”). The Parcel 3 Owner shall provide to the Parcels 1&2 Owner a
reasonable initial supply of Access Cards (the reasonableness of such supply to
be measured in terms of the number of Parcels 1&2 Benefited Parties that will be
accessing the Recreation Facilities). The Parcel 3 Owner further shall provide
any additional Access Cards reasonably required by the Parcels 1&2 Owner from
time to time, and the Parcels 1&2 Owner shall reimburse the Parcel 3 Owner for
the actual cost thereof.
EXHIBIT F-6

 



--------------------------------------------------------------------------------



 



               (ii) The Parcels 1&2 Owner shall maintain a list of those Parcels
1&2 Benefited Parties to whom Access Cards have been provided, and the Parcels
1&2 Owner shall provide copies of such lists from time to time upon request to
the Parcel 3 Owner.
               (iii) The intent of the foregoing is that the scope of the
access, ingress and egress rights enjoyed by the Parcels 1&2 Owner of the
Recreation Facilities shall not be diminished by the provisions of this
Section 4.8 except that exercise of such rights of the Recreation Facilities may
be controlled by the Access Cards so long as the Parcel 3 Owner provides the
Parcels 1&2 Owner with Access Cards that operate in the manner described in this
Section 4.8.
     5. Construction of Additional Parcel 3 Building: Before the Parcel 3 Owner
commences any construction of the Additional Parcel 3 Building, the Parcel 3
Owner agrees to coordinate and discuss any necessary security precautions or
restrictions to the Easements necessary to protect the Parcels 1&2 Benefited
Parties in connection with the Parcels 1&2 Benefited Parties’ use of the Parcel
3 Easements. The Parcel 3 Owner shall have the ability to relocate the Parcel 3
Easements at its own expense to any other location on the Parcel 3 Land so long
as relocation shall continue to reasonably provide Access to the Recreation
Facilities or the Parcels 1&2 Land, as applicable.
     6. Insurance: The Owners shall procure and maintain the following
insurance:
          6.1 Insurance. Each Owner shall, at its own cost and expense, procure
and maintain in effect, a comprehensive public liability insurance with limits
of not less than Five Million Dollars ($5,000,000) per occurrence for death or
bodily injury and property damage with respect to the their respective Parcel.
Such insurance policies shall name the other Owner, BioMed Realty, L.P., BioMed
Realty Trust, Inc., and Mortgagees as additional insureds.
          6.2 Insurance Provisions. Each policy described in this Section 6
shall provide that the knowledge or acts or omissions of any insured party shall
not invalidate the policy as against any other insured party or otherwise
adversely affect the rights of any other insured party under any such policy;
(ii) shall provide (except for liability insurance described in Section 6.1, for
which it is inapplicable) by endorsement or otherwise, that the insurance shall
not be invalidated should any of the insureds under the policy waive in writing
prior to a loss any or all rights of recovery against any party for loss
occurring to the property insured under the policy, if such provisions or
endorsements are available and provided that such waiver by the insureds does
not invalidate the policy or diminish or impair the insured’s ability to collect
under the policy, or unreasonably increase the premiums for such policy unless
the party to be benefited by such endorsement or provision pays such increase;
(iii) shall provide for a minimum of thirty (30) days’ advance written notice of
the cancellation, non-renewal or material modification thereof to all insureds
thereunder; (iv) shall include a standard mortgagee endorsement and loss payable
clause in favor of the Mortgagees reasonably satisfactory to them; and (v) shall
not include a co-insurance clause.
          6.3 Limits of Liability. Insurance specified in this Section 6 shall
be jointly reviewed by the Owners periodically at the request of any Owner, but
no review will be required more often than annually, to determine if such
limits, deductible amounts and types of insurance are reasonable and prudent in
view of the type, place and amount of risk to be transferred and the financial
responsibility of the insureds, and to determine whether such limits, deductible
amounts and types of insurance comply with the requirements of all applicable
Laws and whether on a risk management basis, additional types of insurance or
endorsements against special risks should be carried or whether required
coverages or endorsements should be deleted. In connection with such periodic
review, each Owner shall make reasonably available to the other any Mortgagee
(as defined below) insurance requirements that apply to such Owner. Limits of
liability may not be less than limits required by Mortgagees. Such limits shall
be increased or decreased, deductible amounts increased or decreased or types of
insurance shall be modified, if justified, based upon said review, and upon any
such increase, decrease or modification, the Owners shall, at any Owners
election, execute an instrument in recordable form confirming such increase,
decrease or modification, which any Owner may record with the San Diego County
Recorder’s Office as a supplement to this Agreement.
EXHIBIT F-7

 



--------------------------------------------------------------------------------



 



          6.4 Waiver. Provided that such a waiver does not invalidate the
respective policy or policies or diminish or impair the insured’s ability to
collect under such policy or policies, each Owner hereby waives all claims for
recovery from the other Owner for any loss or damage to any of its property
insured (or required hereunder to be insured) under valid and collectible
insurance policies to the extent of any recovery collectible (or which would
have been collectible had such insurance required hereunder been obtained) under
such insurance policies plus any deductible amounts.
          6.5 Delegate. Each Owner shall have the right to delegate its
obligations under this Section 6 to its respective Tenants.
     7. Reimbursements: Any reimbursements due to a Owner from the other Owner
which are not paid within fifteen (15) days of receipt of any invoice therefore
shall bear interest at a rate equal to the prime rate, as published in The Wall
Street Journal from time to time, plus three percent (3%) per annum, not to
exceed the highest rate allowed by law. If The Wall Street Journal no longer
publishes such prime rate, then the Parcel 3 Owner shall reasonably designate a
substitute publication that is nationally recognized as an authoritative source
for interest rate information.
     8. Indemnification: Subject to Section 6.4, each Owner (hereinafter as used
in this Section 8, the “Indemnifying Owner”) covenants and agrees, at its sole
cost and expense, to indemnify, defend and hold harmless the other Owner
(hereinafter as used in this Section 8.1, the “Indemnitee”) from and against any
and all Claims, against Indemnitee, for losses, liabilities, damages, judgments,
costs and expenses by or on behalf of any Person other than the Indemnitee,
arising from: (a) the Indemnifying Owner’s negligent use, possession or
management of the Indemnifying Owner’s property or activities therein; and
(b) the Indemnifying Owner’s or any of such Indemnifying Owner’s Benefited
Parties use, exercise or enjoyment of the applicable Easements, except to the
extent caused by the Indemnitee’s gross negligence or willful misconduct.
Notwithstanding anything to the contrary in this Section 8.1, the Parcel 3 Owner
shall have no responsibility to the Parcels 1&2 Owner for any Claims arising out
of, caused by, or resulting from any of the Parcels 1&2 Benefited Parties’ use
of the Recreation Facilities or the negligence of any of the Parcel 3 Benefited
Parties in connection with the operation and maintenance of such Recreation
Facilities.
     9. Remedies. In the event of any breach, violation, or failure to perform
or satisfy any of the duties or obligations contained in this Agreement
(including without limitation using any Servient Tenement in any manner not
permitted by this Agreement), the Owner to which such duty or obligation is owed
shall have the right to provide written notice to the affecting Owner describing
in reasonable detail the nature of the breach, violation or failure. If such
breach, violation or failure is not cured within thirty (30) days after delivery
of such notice, the Owner delivering the notice shall have the right to enforce
all easements, rights, rights-of-way, charges and equitable servitudes now or
hereafter imposed pursuant to this Agreement. Any court hearing a dispute with
respect to such alleged breach shall have the power to award all rights and
remedies available at law or in equity; provided, however, that no breach of
this Agreement by a Owner shall entitle any other Owner to cancel, rescind or
terminate the rights granted to the breaching Owner hereunder; and provided
further that such complaining Owner shall have the right (a) to require the
breaching Owner to remedy the breach, and (b) in the event of a default in the
payment of any amount due and payable under this Agreement, either Owner, in
addition to any other remedy provided herein or by law, shall have the right to
recover a money judgment for the amount due and payable, including costs and
reasonable attorneys’ fees.
     10. Limitation of Liability.
          10.1 Limitation of Liability. The liability under this Agreement of an
Owner shall be limited to and enforceable solely against the assets of such
Owner constituting an interest in the Parcels (including insurance and
condemnation proceeds attributable to the Parcels) and no other assets of such
Owner.
          10.2 Transfer of Ownership. If an Owner shall sell, assign, transfer,
convey or otherwise dispose of its portion of the Parcel (other than as security
for a loan to such Owner), then (a) such Owner shall be entirely freed and
relieved of any and all covenants and obligations arising under this Agreement
which accrue under this Agreement from and after the date such Owner shall so
sell, assign, transfer, convey or otherwise dispose of its interest in such
portion of
EXHIBIT F-8

 



--------------------------------------------------------------------------------



 



the Parcel, and (b) the person or entity who succeeds to Owner’s interest in
such portion of the Parcel shall be deemed to have assumed any and all of the
covenants and obligations arising under this Agreement of such Owner both
theretofore accruing or which accrue under this Agreement from and after the
date such Owner shall so sell, assign, transfer, convey or otherwise dispose of
its interest in such Parcel.
     11. Miscellaneous
          11.1 Term. The covenants, conditions and restrictions contained in
this Agreement shall be enforceable by the Owners and their respective
successors and assigns for the term of this Agreement which shall be perpetual
(or if the law provides for a time limit on any covenant, condition, or
restriction, then such covenant, condition or restriction shall be enforceable
for such shorter period permitted by law), subject to amendment as set forth in
Section 11.8. If the law provides for such shorter period, then upon expiration
of such shorter period, said covenants, conditions and restrictions shall be
automatically extended without further act or deed of the Owners, except as may
be required by law, for successive periods of ten (10) years, subject to
amendment or termination as set forth in Section 11.8.
          11.2 Further Assurances. Each Owner shall each promptly upon request
take such further actions, and execute such further documents, as shall be
reasonably necessary or appropriate from time to time to implement and
effectuate the intentions of the Owners as expressed in this Agreement.
          11.3 Estoppel Certificates. At any time and from time to time, within
fifteen (15) days after written request by either Owner or any institutional
mortgagee of an Owner, the Owner receiving such a request shall deliver to the
requesting Owner and/or institutional mortgagee a statement in writing
certifying that this Agreement is unmodified and in full force and effect (or
specifying each such modification), and stating whether or not there is any
default in the performance of any provision contained in this Agreement (and
specifying each such default, if any). If an Owner or institutional mortgagee
shall fail or refuse to deliver such a statement within such period, then as
against such Owner or institutional mortgagee, this Agreement shall be deemed to
be in full force and effect with no defaults hereunder.
          11.4 Notices. Any notice, consent, demand, bill, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by personal delivery, overnight delivery with a reputable
nationwide overnight delivery service, or certified mail (return receipt
requested), and if given by personal delivery, shall be deemed delivered upon
receipt; if given by overnight delivery, shall be deemed delivered one (1) day
after deposit with a reputable nationwide overnight delivery service; and, if
given by certified mail (return receipt requested), shall be deemed delivered
three (3) business days after the time the notifying party deposits the notice
with the United States Postal Service. Any notices given pursuant to this
Agreement shall be sent to the following addresses or at such other single
address within the United States as a party may specify by notice to the other:
If to Parcels 1&2 Owner:
BMR-9885 Towne Centre Drive LLC
17140 Bernardo Center Drive, Suite 222
San Diego, California 92128
Attn: General Counsel/Real Estate
Facsimile: (858) 985-9843
If to Parcel 3 Owner:
BMR-9865 Towne Centre Drive LLC
17140 Bernardo Center Drive, Suite 222
San Diego, California 92128
Attn: General Counsel/Real Estate
Facsimile: (858) 985-9843
          11.5 Governing Law; Modification. This Agreement shall be governed by,
construed and interpreted in accordance with the internal laws of the State of
California, without reference to choice of law principles.
EXHIBIT F-9

 



--------------------------------------------------------------------------------



 



          11.6 Third Party Beneficiaries. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto, their successors
and assigns, and no other person or entity shall under any circumstances be
deemed to be a beneficiary of any of the rights, remedies, terms and provisions
of this Agreement.
          11.7 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE
RELATIONSHIP BETWEEN THE PARTIES HERETO THAT IS BEING ESTABLISHED. THE PARTIES
HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
          11.8 Amendment. This Agreement may be amended or otherwise modified
only in a writing signed and acknowledged by the Parcels 1&2 Owner and the
Parcel 3 Owner, or their respective successors and assigns; provided, however,
(a) for so long as the Parcels 1&2 Lease is in full force and effect, any such
amendment or modification shall be subject to: (i) the prior written consent of
the original named tenant under the Parcels 1&2 Lease, which consent pursuant to
Section 14.2.5 of the Parcels 1&2 Lease shall not be unreasonably withheld,
conditioned or delayed, and (ii) solely with respect to amendments or
modifications that could reasonably be expected to have a material adverse
effect on obligations assumed by any successors and assigns of the original
named tenant under the Parcels 1&2 Lease, the prior written consent of any such
successors and assigns, which consent pursuant to Section 14.2.5 of the Parcels
1&2 Lease shall not be unreasonably withheld, conditioned or delayed; and
(b) for so long as the Parcel 3 Lease is in full force and effect, any such
amendment or modification shall be subject to: (i) the prior written consent of
the original named tenant under the Parcel 3 Lease, which consent pursuant to
Section 17.7 of the Parcel 3 Lease shall not be unreasonably withheld,
conditioned or delayed, and (ii) solely with respect to amendments or
modifications that could reasonably be expected to have a material adverse
effect on obligations assumed by any successors and assigns of the original
named tenant under the Parcel 3 Lease, the prior written consent of any such
successors and assigns, which consent pursuant to Section 17.7 of the Parcel 3
Lease shall not be unreasonably withheld, conditioned or delayed. All amendments
or modifications which result in an increase of the costs and expenses to be
incurred by such successor and assign under Section 14.2.2 of the Parcels 1&2
Lease or Section 17.3 of the Parcel 3 Lease shall be deemed material and
adverse.
          11.9 No Partnership. Each of the parties to this Agreement agree that
by this Agreement no partnership, joint venture or other relationship is created
other than a contractual relationship to perform the obligations specifically
and expressly stated in this Agreement.
          11.10 Notice to Mortgagee’s Rights of Mortgagee:
          (a) The term “Mortgage” as used herein shall mean any mortgage (or any
trust deed) of an interest in the Parcel given primarily to secure the repayment
of money owed by the mortgagor. The term “Mortgagee” as used herein shall mean
the Mortgagee from time to time under any such Mortgage (or the beneficiary
under any such trust deed).
          (b) If a Mortgagee shall have served on the Owners, by personal
delivery or by registered or certified mail return receipt requested, a written
notice specifying the name and address of such Mortgagee, such Mortgagee shall
be given a copy of each and every notice required to be given by one party to
the others at the same time as and whenever such notice shall thereafter be
given by one party to the others, at the address last furnished by such
Mortgagee. The address of any existing Mortgagee shall be as set forth in its
consent to subordination to be attached hereto in connection with such Mortgage.
After receipt of such notice from a Mortgagee, no notice thereafter
EXHIBIT F-10

 



--------------------------------------------------------------------------------



 



given by either party shall be deemed to have been given unless and until a copy
thereof shall have been so given to the Mortgagee. If a Mortgagee so provides or
otherwise requires, and notice thereof is given by the Mortgagee as provided
above:
          (i) A Mortgagee shall have the absolute right, but no duty or
obligation, to cure or correct a breach of this Agreement by the Owner whose
property is secured by the Mortgagee’s Mortgage within any applicable cure
period provided for such breach by such mortgagor Owner plus an additional
period of twenty (20) days after notice to the Mortgagee of expiration of the
cure period allowed the mortgagor Owner before the other Owner may exercise any
right or remedy to which it may be entitled as a Benefitted Party, except
exercise of a self-help right in an emergency situation.
          (ii) Should any prospective Mortgagee require a modification or
modifications of this Agreement, which modification or modifications will not
cause an increased cost or expense to the Owner whose property is not subject to
the Mortgage of such Mortgagee or in any other way materially and adversely
change the rights and obligations of such Owner, then and in such event, such
Owner agrees that this Agreement may be so modified and agrees to execute
whatever documents are reasonably required therefor and deliver the same to the
other Owner within ten (10) business days following written requests therefor by
the other Owner or prospective Mortgagee.
          11.11 Mortgagee Protection Provisions. No breach or violation of the
terms of this Agreement shall defeat or render invalid the lien of any Mortgage
encumbering the Parcels 1&2 Land or the Parcel 3 Land or any portions thereof;
provided, however, that this Agreement and all provisions hereof shall be
binding upon and effective against any subsequent owner of the property or
portion thereof whose title is acquired by foreclosure, trustee’s sale, a deed
in lieu, or other remedies provided in such Mortgage, but such subsequent owners
shall take title free and clear of any of the previous owner’s violations of the
terms of this Agreement that occurred before such transfer of title or
occupancy.
          11.12 Attorney’s Fees. In the event any legal action, proceeding or
arbitration is commenced to interpret or enforce the terms of, or obligations
arising out of, this Agreement, or to recover damages for the breach hereof, the
party prevailing in any such action, proceeding or arbitration shall be entitled
to recover from the non-prevailing party all reasonable attorney’s fees, costs
and expenses incurred by the prevailing party.
          11.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
[Signature Page Follows]
EXHIBIT F-11

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Owners have executed and delivered this Agreement
as of the Effective Date.

                     
 
                        PARCELS 1&2 OWNER    
 
                        BMR-9885 TOWNE CENTRE DRIVE LLC,         a Delaware
limited liability company    
 
                        By:   BIOMED REALTY, L.P.,         a Maryland limited
partnership         its Member
 
                   
 
      By:            
 
                   
 
      Name:            
 
      Title:            
 
                        PARCEL 3 OWNER    
 
                        BMR-9865 TOWNE CENTRE DRIVE LLC,         a Delaware
limited liability company    
 
                        By:   BIOMED REALTY, L.P.,         a Maryland limited
partnership         its Member
 
                   
 
      By:            
 
                   
 
      Name:            
 
      Title:            

EXHIBIT F-12

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS
STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
On                                          before me,                     
                                                              
                                        , a Notary Public, personally
appeared                                         , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacit(ies), and that
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.
WITNESS my hand and official seal.
                                                     
Signature of Notary Public
(This area for official notarial seal)
STATE OF CALIFORNIA
COUNTY OF SAN DIEGO
On                                          before me,                      
                                                                           
                                     , a Notary Public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacit(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
     WITNESS my hand and official seal.
                                               
Signature of Notary Public
(This area for official notarial seal)
EXHIBIT F-13

 



--------------------------------------------------------------------------------



 



CONSENT OF PARCELS 1&2 TENANT
     THE UNDERSIGNED, as the tenant under that certain under that Lease (the
“Parcels 1&2 Lease”), as more particularly defined in Recital D of the foregoing
Reciprocal Easement and Covenant Agreement (“Agreement”) to which this Consent
is attached, hereby (a) consents to the execution and recording of the foregoing
Agreement against the undersigned’s leasehold interest in the real property
subject to the Parcels 1&2 Lease, and (b) agrees that the Parcels 1&2 Lease is
subject and subordinate to the Agreement.
     Dated as of                                          , 2007.

             
 
                ILLUMINA, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT F-14

 



--------------------------------------------------------------------------------



 



CONSENT OF PARCEL 3 TENANT
     THE UNDERSIGNED, as the tenant under that certain under that Lease (the
“Parcel 3 Lease”), as more particularly defined in Recital D of the foregoing
Reciprocal Easement and Covenant Agreement (“Agreement”) to which this Consent
is attached, hereby: (a) consents to the execution and recording of the
foregoing Agreement against the undersigned’s leasehold interest in the real
property subject to the Parcel 3 Lease, and (b) agrees that the Parcel 3 Lease
is subject and subordinate to the Agreement.
     Dated as of                                          , 2007.

             
 
                ILLUMINA, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT F-15

 



--------------------------------------------------------------------------------



 



CONSENT OF DIVERSIFIED
     THE UNDERSIGNED, as the tenant under that certain under that Eastgate
Pointe Building “D” Lease dated as of July 6, 2000 (the “Diversified Lease”), as
more particularly defined in Recital D of the foregoing Reciprocal Easement and
Covenant Agreement (“Agreement”) to which this Consent is attached, hereby
consents to the execution and recording of the foregoing Agreement against the
undersigned’s leasehold interest in the real property subject to the Diversified
Lease, and agrees that the Diversified Lease is subject and subordinate to the
Agreement.
     Dated as of                                         , 2007.

             
 
                DIVERSIFIED EASTGATE POINTE, LLC         a California limited
liability company    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT F-16

 



--------------------------------------------------------------------------------



 



RECIPROCAL EASEMENT AND COVENANT AGREEMENT
EXHIBITS

     
Exhibit A
  Driveway Servient Tenement
Exhibit B
  Parking Servient Tenement
Exhibit C
  Recreation Facilities Servient Tenement
Exhibit D
  Temporary Parking Servient Tenement

EXHIBIT F-17

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DRIVEWAY SERVIENT TENEMENT
(MAP) [a29658a2965801.gif]
TOWNE CENTRE DRIVE
EXHIBIT F-18

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PARKING SERVIENT TENEMENT
(MAP) [a29658a2965802.gif]
TOWNE CENTRE DRIVE
EXHIBIT F-19

 



--------------------------------------------------------------------------------



 



EXHIBIT C
RECREATION FACILITIES SERVIENT TENEMENT
(MAP) [a29658a2965803.gif]
TOWNE CENTRE DRIVE
EXHIBIT F-20

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TEMPORARY PARKING SERVIENT TENEMENT
(MAP) [a29658a2965804.gif]
TOWNE CENTRE DRIVE
EXHIBIT F-21

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TEMPORARY CONSTRUCTION EASEMENT
(MAP) [a29658a2965805.gif]
TOWNE CENTRE DRIVE
EXHIBIT G-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
RENT SCHEDULE

                                                  Expiration                    
            Start Date   Date   SF   Annual $/SF   Annual Rent   Monthly Rent  
Monthly $/SF  
Execution
  8/17/2007     104,870     $ 37.12     $ 3,893,226.97     $ 324,435.58     $
3.09  
8/18/2007
  8/17/2008     104,870     $ 38.24     $ 4,010,023.72     $ 334,168.64     $
3.19  
8/18/2008
  8/17/2009     104,870     $ 39.39     $ 4,130,324.46     $ 344,193.71     $
3.28  
8/18/2009
  8/17/2010     104,870     $ 40.57     $ 4,254,234.22     $ 354,519.52     $
3.38  
8/18/2010
  8/17/2011     104,870     $ 41.78     $ 4,381,861.25     $ 365,155.10     $
3.48  
8/18/2011
  8/17/2012     104,870     $ 43.04     $ 4,513,317.03     $ 376,109.75     $
3.59  
8/18/2012
  8/17/2013     104,870     $ 44.33     $ 4,648,716.52     $ 387,393.04     $
3.69  
8/18/2013
  8/17/2014     104,870     $ 45.66     $ 4,788,177.97     $ 399,014.83     $
3.80  
8/18/2014
  8/17/2015     104,870     $ 45.60     $ 4,782,072.00     $ 398,506.00     $
3.80  
8/18/2015
  8/17/2016     104,870     $ 45.60     $ 4,782,072.00     $ 398,506.00     $
3.80  
8/18/2016
  8/17/2017     104,870     $ 47.88     $ 5,021,175.60     $ 418,431.30     $
3.99  
8/18/2017
  8/17/2018     104,870     $ 47.88     $ 5,021,175.60     $ 418,431.30     $
3.99  
8/18/2018
  8/17/2019     104,870     $ 50.27     $ 5,272,234.38     $ 439,352.87     $
4.19  
8/18/2019
  8/17/2020     104,870     $ 50.27     $ 5,272,234.38     $ 439,352.87     $
4.19  
8/18/2020
  8/17/2021     104,870     $ 52.79     $ 5,535,846.10     $ 461,320.51     $
4.40  
8/18/2021
  8/17/2022     104,870     $ 52.79     $ 5,535,846.10     $ 461,320.51     $
4.40  
8/18/2022
  8/17/2023     104,870     $ 55.43     $ 5,812,638.40     $ 484,386.53     $
4.62  

SCHEDULE 1-1

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Lease of Premises
    1  
2. Basic Lease Provisions
    1  
3. Term
    3  
4. Possession and Commencement Date
    3  
5. Rent
    3  
6. Rent Adjustments
    3  
7. Taxes
    3  
8. Security Deposit.
    5  
9. Use
    6  
10. Brokers
    8  
11. Holding Over
    8  
12. Property Management Fee
    9  
13. Condition of Premises
    9  
14. Regulations and Parking; Recreation Facilities
    9  
15. Utilities and Services
    10  
16. Alterations
    12  
17. Repairs and Maintenance
    14  
18. Liens
    16  
19. Indemnification and Exculpation
    17  
20. Insurance; Waiver of Subrogation
    18  
21. Damage or Destruction
    19  
22. Eminent Domain
    21  
23. Defaults and Remedies
    21  
24. Assignment or Subletting
    25  
25. Attorneys’ Fees
    27  
26. Definition of Landlord
    27  
27. Estoppel Certificate
    28  
28. Joint and Several Obligations
    28  
29. Limitation of Landlord’s Liability
    28  
30. Premises Control by Landlord
    29  
31. Construction; Quiet Enjoyment
    29  
32. Subordination and Attornment
    30  

 



--------------------------------------------------------------------------------



 



         
33. Surrender
    31  
34. Waiver and Modification
    31  
35. Waiver of Jury Trial and Counterclaims
    31  
36. Hazardous Materials
    31  
37. Miscellaneous
    33  
38. Option to Extend Term
    35  
39. Tenant’s Authority
    36  
40. Landlord’s Authority
    36  
41. Confidentiality
    36  
42. Excavation
    36  
43. Telecommunications Equipment
    36  
44. Access to Premises
    37  
45. Secured Areas
    37  

 